        Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 1 of 69



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                   Plaintiff,

         v.                                          Case No. 19-cv-809
BLUEPOINT INVESTMENT COUNSEL,
LLC, et al.,

                   Defendants.


                   DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
                   THEIR MOTION TO DISMISS, OR IN THE ALTERNATIVE,
                    FOR A MORE DEFINITE STATEMENT AND TO STRIKE




DocID: 4844-8672-2220.7
         Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 2 of 69



                                                   TABLE OF CONTENTS

                                                                                                                                          Page

TABLE OF AUTHORITIES ......................................................................................................... iii

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        Applicable Legal Standards ................................................................................................ 2

          A.         Elements of Securities Claims Pleaded by SEC ..................................................... 2

                     1.         SEC’s Fraud Claims Require that Material Omissions and Scienter
                                be Established ............................................................................................. 3

                     2.         SEC’s Non-Fraud Claims Require that Material Omissions and
                                Negligence Be Established ......................................................................... 4

          B.         SEC Has Not Met the Pleading Requirements of Rule 8, for Non-Fraud
                     Claims, or Rule 9(b), for Fraud Claims .................................................................. 5

                     1.         SEC’s Allegations Fall Short of the Pleading Standards Applicable
                                to Valuation Issues and Statements of Intent in Securities Matters ............ 7

                     2.         The Incorporation by Reference Doctrine Provides that Defendants
                                may Cite Documents Cited by SEC to Demonstrate that SEC’s
                                Allegations Misstate Defendants’ Representations .................................... 9

II.       The Complaint Should be Dismissed Under Rule 12(b)(6) for Failure to Comply
          with the “Short and Plain Statement” Requirement of Rule 8(a)(2) or, in the
          Alternative, the Court Should Order a More Definite Statement under Rule 12(e) ......... 10

          A.         The Complaint Should be Dismissed under Rule 12(b)(6) for Failure to
                     State a Claim or, in the Alternative, Insufficient Allegations Should be
                     Stricken under Rule 12(f)...................................................................................... 12

          B.         Complaint Paragraphs 37-38 – SEC’s Allegations Regarding GTIF as an
                     Income Fund Fail to State a Claim ....................................................................... 13

          C.         Complaint Paragraphs 39-44 – SEC’s Allegations about Michael Hull’s
                     Alleged False Statements to Advisory Clients Fail to State a Claim.................... 15

          D.         Complaint Paragraphs 63-64 – Allegations regarding a “False Contract”
                     and Booking Gains on an Installment Sale do not Relate to SEC’s Claims
                     for Relief ............................................................................................................... 18




DocID: 4844-8672-2220.7                                                i
         Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 3 of 69
                                                    TABLE OF CONTENTS
                                                                                                                                       Page
          E.         Complaint Paragraphs 73-82 – SEC’s Allegations about the Second
                     Confidential Investment Letter Misstate that Document and Do Not
                     Otherwise Demonstrate that the Document was Misleading ................................ 19

          F.         Complaint Paragraphs 90-99 – SEC’s Allegations about the Third
                     Confidential Investment Letter Misstate that Document and do not
                     Otherwise Demonstrate that the Document was Misleading ................................ 28

          G.         Complaint Paragraphs 100-112 – SEC’s Allegations Concerning Fees
                     Charged do not Sufficiently Relate to SEC’s Claims for Relief or
                     Adequately Allege Material Omissions ................................................................ 33

          H.         Complaint Paragraphs 149-179 – SEC’s Allegations of Breaches of
                     Fiduciary Duty and Undisclosed Related Party Transactions Relate to
                     Immaterial Transactions........................................................................................ 34

          I.         Complaint Paragraphs 180-86 – SEC’s Allegations of Improper Timing of
                     Valuations do not Relate to any Actionable Misrepresentation............................ 40

          J.         Complaint Paragraphs 187-190 – SEC’s Allegations of Misrepresentation
                     of the Appraisal Process Misstate What Investors were Told About the
                     Appraisal Process .................................................................................................. 41

          K.         Complaint Paragraphs 191-229 – SEC’s Allegations of Interference with
                     the Appraisal Process Fail to State Sufficient Facts to Establish a Plausible
                     Right to Relief ....................................................................................................... 43

          L.         Complaint Paragraphs 230-403 – SEC’s Allegations Concerning
                     Valuations of Private Company 1 Misstate the Valuation Statements and
                     Fail to Identify Material Misrepresentations......................................................... 48

                     1.         Complaint Paragraphs 233-267 – December 2015 Valuation .................. 49

                     2.         Complaint Paragraphs 268-288 – March 2016 Valuation ........................ 55

                     3.         Complaint Paragraphs 289-309 – June 2016 Valuation ........................... 56

                     4.         Complaint Paragraphs 310-329 – September 2016 Valuation .................. 57

                     5.         Complaint Paragraphs 330-345 – December 2016 Valuation .................. 58

                     6.         Complaint Paragraphs 346-380 – 2017 Valuations .................................. 58

                     7.         Complaint Paragraphs 381-403 – 2018 Valuations .................................. 59

III.      The Complaint Should be Dismissed to the Extent it Seeks Disgorgement Because
          SEC is not Statutorily Authorized to Seek that Remedy .................................................. 60

CONCLUSION ............................................................................................................................. 61


                                                                     ii
         Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 4 of 69



                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll.,
  77 F.3d 364 (11th Cir. 1996) ................................................................................................... 11

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ........................................................................................................... 5, 6, 7

Basic Inc. v. Levinson,
  485 U.S. 224, 108 S. Ct. 978, 99 L. Ed. 2d 194 (1988) ............................................................. 5

Bell Atl. Corp. v. Twombly,
   550 U.S. 544 (2007) ............................................................................................................... 5, 6

CP Stone Fort Holdings, LLC v. Does,
  2017 U.S. Dist. LEXIS 42069,
  Fed. Sec. L. Rep. (CCH) P99,662,
  2017 WL 1093166 (N.D. Ill. March 22, 2017) .......................................................................... 3

ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co.,
  553 F.3d 187 (2d Cir. 2009) ................................................................................................ 5, 35

Eckstein v. Balcor Film Investors,
   8 F.3d 1121 (7th Cir. 1993) ....................................................................................................... 9

Eclectic Properties E., LLC v. Marcus & Millichap Co.,
   751 F.3d 990 (9th Cir. 2014) ................................................................................................... 12

Eisenstadt v. Centel Corp.,
   113 F.3d 738 (7th Cir. 1997) ............................................................................................... 9, 33

Fraternity Fund Ltd. v. Beacon Hill Asset Mgmt., LLC,
   479 F. Supp. 2d 349 (S.D.N.Y. 2007) ................................................................................. 7, 44

Greenhouse v. MCG Capital Corp.,
  392 F.3d 650 (4th Cir. 2004) ..................................................................................................... 9

Hinck v. United States,
   550 U.S. 501 (2007) ................................................................................................................. 60

Holder v. Fraser Shipyards, Inc.,
  No. 16-CV-343-WMC, 2017 WL 11438557 (W.D. Wis. Sept. 12, 2017) ................................ 9

In re Allied Capital Corp. Securities Litigation,
   Fed Sec. L. Rep. P. 92,411, 2003 WL 1964184 (S.D.N.Y. 2003) ................................... 8, 9, 42


DocID: 4844-8672-2220.7                                             iii
         Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 5 of 69
                                                TABLE OF AUTHORITIES
                                                                                                                               Page(s)

In re BP p.l.c. Sec. Litig.,
   852 F. Supp. 2d 789 (S.D. Tex. 2012) ....................................................................................... 9

In re Salomon Analyst Level 3 Litigation,
   373 F. Supp. 2d 248 (S.D.N.Y. 2005) ....................................................................................... 8

Jennings v. Emry,
   910 F.2d 1434 (7th Cir. 1990) ................................................................................................. 11

Kokesh v. SEC,
  137 S. Ct. 1635 (2017) ............................................................................................................. 60

Lipsky v. Commonwealth United Corp.,
   551 F.2d 887 (2d Cir. 1976) .................................................................................................... 13

Luv N’ Care Ltd. v. Toys “R” Us, Inc.,
  No. 12 CIV. 0228 SAS, 2012 WL 5265723 (S.D.N.Y. Oct. 24, 2012) ..................................... 6

Makor Issues Rights, Ltd. v. Tellabs, Inc.,
  437 F.3d 588 (7th Cir. 2006) ..................................................................................................... 9

Maryland Staffing Servs., Inc. v. Manpower, Inc.,
  936 F. Supp. 1494 (E.D. Wis. 1996)........................................................................................ 10

McCauley v. City of Chicago,
  671 F.3d 611 (7th Cir. 2011) ..................................................................................................... 7

Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund,
  135 S. Ct. 1318, 191 L. Ed. 2d 253 (2015) ................................................................................ 8

Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co.,
   631 F.3d 436 (7th Cir. 2011) ..................................................................................................... 6

Rowe v. Maremont Corp.,
  850 F.2d 1226 (7th Cir. 1988) ................................................................................................... 4

Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana,
  786 F.3d 510 (7th Cir. 2015) ..................................................................................................... 1

San Leandro Emer. Medical Group Profit Sharing Plan v. Philip Morris Cos., Inc.,
   75 F.3d 801 (2d Cir. 1996) .................................................................................................. 9, 41

Sandoz Inc. v. Amgen, Inc.,
   137 S. Ct. 1664 (2017) ............................................................................................................. 60

SEC v. Bauer,
  723 F.3d 758 (7th Cir. 2013) ..................................................................................................... 3



                                                                   iv
         Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 6 of 69
                                                TABLE OF AUTHORITIES
                                                                                                                                Page(s)

SEC v. Contrarian Press, LLC,
  No. 16-CV-6964 (VSB), 2019 U.S. Dist. LEXIS 40697 (S.D.N.Y. Mar. 13, 2019)................. 3

SEC v. ITT Educ. Servs.,
  303 F. Supp. 3d 746 (S.D. Ind. 2018) ........................................................................................ 3

SEC v. Liu, 754 Fed. Appx. 505 (9th Cir. 2018) cert. granted Liu v. SEC, No. 18-1501,
  2019 WL 5659111, at *1 (U.S. Nov. 1, 2019). ......................................................................... 60

SEC v. Maio,
  51 F.3d 623 (7th Cir. 1995) ....................................................................................................... 3

SEC v. Nutmeg Group, LLC,
  162 F. Supp. 3d 754 (N.D. Ill. 2016) ......................................................................................... 4

SEC v. Penn,
  225 F. Supp. 3d 225 (S.D.N.Y. 2016) ....................................................................................... 3

SEC v. Pimco Advisors Fund Mgmt. LLC,
  341 F. Supp. 2d 454 (S.D.N.Y. 2004) ....................................................................................... 4

SEC v. Rio Tinto plc,
  No. 17 CIV. 7994 (AT),
  2019 WL 1244933 (S.D.N.Y. Mar. 18, 2019) ........................................................................... 8

SEC v. Wey,
  246 F. Supp. 3d 894 (S.D.N.Y. 2017) ....................................................................................... 4

Swanson v. Citibank, N.A.,
  614 F.3d 400 (7th Cir. 2010) ..................................................................................................... 7

Tull v. United States,
   481 U.S. 412 (1987) ................................................................................................................. 60

U.S. ex rel. Garst v. Lockheed-Martin Corp.,
   No. 98 C 5072, 2002 WL 1794004 (N.D. Ill. Aug. 2, 2002),
   aff’d, 328 F.3d 374 (7th Cir. 2003) .................................................................................... 10, 16

United States and Wisc. ex rel. Presser v. Acacia Mental Health Clinic, LLC,
  836 F.3d 770 (7th Cir. 2016) ..................................................................................................... 6

United States v. Finnerty,
  533 F.3d 143 (2d Cir. 2008) ...................................................................................................... 3

United States v. Home Healthcare & Nursing Servs., Ltd.,
  No. 14-CV-1098, 2017 WL 2653070 (N.D. Ill. June 20, 2017) ............................................ 6, 7




                                                                    v
          Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 7 of 69
                                                  TABLE OF AUTHORITIES
                                                                                                                                     Page(s)

Venture Assocs. Corp. v. Zenith Data Sys. Corp.,
  987 F.2d 429 (7th Cir. 1993) ..................................................................................................... 9

Zagami v. Nat. Health Trends Corp.,
  540 F. Supp. 2d 705 (N.D. Tex. 2008) ...................................................................................... 5

Statutory Authorities

15 U.S.C. § 77t(b) ......................................................................................................................... 60

15 U.S.C. § 78(u)(d)(1), (3), (5) ................................................................................................... 60

15 U.S.C. § 78j(b) ........................................................................................................................... 2

Rules and Regulations

Fed. R. Civ. P. 12 .................................................................................................... 5, 10, 11, 12, 13

Fed. R. Civ. P. 8 ........................................................ 1, 5, 10, 12, 13, 16, 22, 31, 32, 38, 42, 45, 61

Fed. R. Civ. P. 9 ...................................................................... 1, 5, 6, 13, 16, 22, 31, 32, 38, 45, 61




                                                                      vi
        Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 8 of 69



                                              INTRODUCTION

        The United States Securities and Exchange Commission’s (“SEC’s”) 482-paragraph

Complaint alleges that Defendants1 committed fraud in the offer and sale of securities and in

their roles as investment advisors. It similarly alleges that they engaged in negligent

misrepresentations or omissions to investors and the funds Defendants advised. The alleged

frauds concern, primarily, valuation of assets for Greenpoint Tactical Income Fund, LLC

(“GTIF” or “the Fund”) and representations to investors and potential investors in that Fund.

        Following years of SEC investigation, a failed referral for criminal investigation by DOJ,

and for all of its impressive verbosity, the Complaint fails to state a claim for fraud under Rule

9(b), and does not even allege sufficient facts to state its non-fraud claims under Rule 8. And

where it might appear that the allegations could sufficiently state claims under either standard,

they are based on quotes from documents that SEC has taken wildly out of context; in context,

these excerpts are not fairly represented and do not plausibly plead a violation.

        These deficiencies are glaring, particularly in light of the case background prior to the

filing of the Complaint and the amount of information available to SEC. See Runnion ex rel.

Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 528 (7th Cir. 2015)

(“plaintiffs’ pleading burden should be commensurate with the amount of information available

to them.” (internal quotation marks and citations omitted)). SEC has been investigating

Defendants since 2013. SEC discontinued its first investigation after making a referral to the

Department of Justice (“DOJ”) which resulted in a raid of Greenpoint Rare Earth Trading

Account LLC’s (“GPRE’s”)2 vault of gems and minerals. DOJ returned the entirety of the seized


1
  “Defendants” as used herein, refers to Bluepoint Investment Counsel, Inc. (“Bluepoint”), Michael G. Hull (“Hull”),
Christopher J. Nohl (“Nohl”), Chrysalis Financial, LLC (“Chrysalis”), and Greenpoint Asset Management II, LLC
(“GAM”).
2
  GPRE is a wholly-owned subsidiary of GTIF which holds its gem and mineral assets.


                                                          1
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 9 of 69



investment assets, has not filed charges against anyone, and has not apparently continued its

investigation since 2018.

       SEC informed Defendants of its second, related investigation on March 22, 2017, the day

of the search warrant execution. It then spent over two years further investigating Defendants

before filing its Complaint on September 30, 2019, the day the SEC closes its fiscal year and

tallies it purported achievements. In the course of the SEC investigation, Defendants produced

hundreds of thousands of pages of documents, gave multiple days of testimony, and SEC took

testimony of numerous other witnesses not affiliated with Defendants. After SEC notified

Defendants of its intention to pursue a suit, further documents and information were provided,

including supplemental information requested by SEC. Given the amount of time spent

investigating Defendants, Defendants’ cooperation, and the amount of evidence gathered, the

pleading defects in the Complaint are patently in violation of applicable requirements and

strongly suggest an improper purpose and course of conduct on the part of the SEC.

Accordingly, SEC should be given a short leash when it comes to repleading its defective claims.

                                          ARGUMENT

I.     APPLICABLE LEGAL STANDARDS

       A.      Elements of Securities Claims Pleaded by SEC

       The SEC has alleged violations of several statutes and rules, including Sections 17(a)(1),

(a)(2), and (a)(3) of the Securities Act of 1933 (“Securities Act”), Section 10(b) of the Securities

Exchange Act of 1934 (“Exchange Act”), and Rule 10b-5 thereunder, and Sections 206(1),

206(2), and 206(4) of the Investment Advisers Act of 1940 (“Advisers Act”), and Rule 206(4)-8

thereunder. See 15 U.S.C. § 78j(b).




                                                  2
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 10 of 69



       In general, all of these statutes and rules prohibit the same kind of conduct; the

differences between them are to whom or what situation they apply (e.g., to investment advisors

or in the offering of securities), and whether they are fraud claims or require a lesser showing.

               1.      SEC’s Fraud Claims Require that Material Omissions and Scienter be
                       Established

       Section 10(b) of the Exchange Act and Rule 10b-5 thereunder require SEC to show that

Defendants (1) made a material misrepresentation or a material omission as to which they had a

duty to speak, or used a fraudulent device; (2) with scienter; (3) in connection with the purchase

or sale of securities. SEC v. Bauer, 723 F.3d 758, 768-69 (7th Cir. 2013). Section 17(a)(1) of the

Securities Act has the same elements but applies to an offer of securities, rather than the sale

thereof. SEC v. Maio, 51 F.3d 623, 631 (7th Cir. 1995). Section 206(a)(1) of the Advisers Act

has the same elements except it applies to investment advisors rather than to a purchase or offer.

SEC v. Penn, 225 F. Supp. 3d 225, 237 (S.D.N.Y. 2016).

       Counts I, IV, V, VI, and VII, then, alleging claims under these provisions, are fraud

claims that require a showing of scienter. Liability under these sections “requires something

more [than just misstatements] – deceptive acts along with misstatements or omissions.” SEC v.

ITT Educ. Servs., 303 F. Supp. 3d 746, 765 (S.D. Ind. 2018). A “manipulative or deceptive act”

is “some act that gives the victim a false impression.” SEC v. Contrarian Press, LLC, No. 16-

CV-6964 (VSB), 2019 U.S. Dist. LEXIS 40697 (S.D.N.Y. Mar. 13, 2019) (quoting United States

v. Finnerty, 533 F.3d 143, 148 (2d Cir. 2008)); CP Stone Fort Holdings, LLC v. Does, 2017 U.S.

Dist. LEXIS 42069 *6-*7, Fed. Sec. L. Rep. (CCH) P99,662, 2017 WL 1093166 (N.D. Ill.

March 22, 2017) (“Such conduct closely resembles fraud and is patently manipulative, serving

no purpose other than to transmit false information to the market and thereby artificially affect

price.”). Furthermore, the defendant must himself “have participated in an illegitimate, sham or



                                                  3
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 11 of 69



inherently deceptive transaction where their conduct or role had the purpose and effect of

creating a false appearance.” SEC v. Wey, 246 F. Supp. 3d 894, 918 (S.D.N.Y. 2017) (emphasis

added).

                 2.      SEC’s Non-Fraud Claims Require that Material Omissions and
                         Negligence Be Established

          Meanwhile, Sections 17(a)(2) and 17(a)(3) of the Securities Act, Sections 206(2) and

206(4) of the Advisers Act, and Rule 206(4)-8 thereunder are non-fraud provisions; their

elements are similar to the above counts except that they apply to merely negligent conduct. See

SEC. v. Pimco Advisors Fund Mgmt. LLC, 341 F. Supp. 2d 454, 470 (S.D.N.Y. 2004).3 These

elements apply to Counts II, III, VIII, IX, X, XI, and XII.

          However, negligence does not mean just that a mistake or misstatement has been made. If

a valuation is ultimately shown to be incorrect, for example, that does not make it negligent;

there must be some unreasonable action connected to the valuation. Although negligence may be

established by showing that a defendant “should have” acted differently, a person is negligent

“by doing what no reasonable person would do, or by not doing what every reasonable person

would do.” SEC v. Nutmeg Group, LLC, 162 F. Supp. 3d 754, 775 (N.D. Ill. 2016).

          Within all of the fraud and non-fraud elements, only “material” representations or

omissions violate the law – those for which “a substantial likelihood exists that a reasonable

investor would find the omitted or misstated fact significant in deciding whether to buy or sell a

security, and on what terms to buy or sell.” Rowe v. Maremont Corp., 850 F.2d 1226, 1233 (7th

Cir. 1988). The misstatement must be one that would have, had the truth been stated, altered the




3
  Additionally, Section 206 of the Advisers Act regulates the conduct of investment advisers, and Rule 206(4)-8
applies only to advisers to a “pooled investment vehicle.” Without conceding that the definition of a “pooled
investment vehicle” is satisfied, Defendants’ Motion to Dismiss does not challenge this element.


                                                       4
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 12 of 69



“total mix” of information available to the reasonable investor. Basic Inc. v. Levinson, 485 U.S.

224, 231-32, 108 S. Ct. 978, 99 L. Ed. 2d 194 (1988).

       Related-party transactions are not automatically material. Where a related party

transaction constitutes a “minute fraction of assets” on a balance sheet it may not, as a matter of

law, be material. ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co.,

553 F.3d 187, 202 (2d Cir. 2009). Although there is no bright-line test, a low percentage (2%) of

assets affected by a representation may be held to be immaterial as a matter of law. Id. at 204.

The SEC’s internal guidance, as reflected in Staff Accounting Bulletin (SAB) No. 99, suggests a

“rule of thumb” that a misstatement is immaterial if it is below 5% assets, liabilities, revenues, or

net income, provided that certain qualitative factors are considered, even below that threshold.

Id. at 197-98. These qualitative factors include whether there was concealment of an unlawful

transaction, the significance of the misstatement in relation to the company’s operations, and any

expectation as to market reaction to the misstatement. Id. Only information about transactions

with related parties that would make a difference in investor decision-making is material.

Zagami v. Nat. Health Trends Corp., 540 F. Supp. 2d 705, 711 (N.D. Tex. 2008).

       B.      SEC Has Not Met the Pleading Requirements of Rule 8, for Non-Fraud
               Claims, or Rule 9(b), for Fraud Claims

       For non-fraud claims, Rule 8(a)(2) requires a “short and plain statement” demonstrating

the entitlement to relief. The Supreme Court has expanded on this formulation, stating that a

plaintiff must articulate a viable claim against each defendant named in a complaint. Under Rule

12(b)(6), a complaint must be dismissed if it does not “contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “[A] formulaic recitation of the elements of a cause of action” or “naked assertions”

without supporting facts is inadequate. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557



                                                  5
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 13 of 69



(2007). Rather, the plaintiff bears the burden of pleading facts sufficient “to raise a right to relief

above the speculative level,” id. at 555, and to “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,” Iqbal, 556 U.S. at 678. If the

facts alleged in the complaint lend themselves to equally plausible lawful and unlawful

explanations, the complaint must be dismissed. See Luv N’ Care Ltd. v. Toys “R” Us, Inc., No.

12 CIV. 0228 SAS, 2012 WL 5265723, at *3 (S.D.N.Y. Oct. 24, 2012).

       As demonstrated more fully below, SEC has not met this standard. SEC’s allegations are

conclusory. In many instances, SEC simply asserts the elements of its claims – that a

representation was “misleading,” without description of how, or that an assertion was

“unreasonable.” Without supporting factual allegations making it at least plausible that a

representation was misleading or unreasonable, SEC’s claims are insufficient.

       For fraud claims, Rule 9(b) compels a higher pleading standard, again unmet by SEC’s

allegations. A plaintiff must follow the “newspaper rule,” and describe the “who, what, when,

where, and how of the fraud.” Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v.

Walgreen Co., 631 F.3d 436, 441−42 (7th Cir. 2011). “Precision and some measure of

substantiation” must be injected into the fraud allegations. United States and Wisc. ex rel.

Presser v. Acacia Mental Health Clinic, LLC, 836 F.3d 770, 776 (7th Cir. 2016). The failure to

contextualize or demonstrate how a single data point is related to a scheme is fatal to a fraud

complaint. See Pirelli, 631 F.3d at 444. Failure to allege how a practice deviates from industry

norms or violates a regulation, for example, may be fatal to a fraud claim. Presser, 836 F.3d at

780. The purpose of these higher standards is to avoid strike suits, but also the reputational

damage that comes from being merely accused of fraud. United States v. Home Healthcare &

Nursing Servs., Ltd., No. 14-CV-1098, 2017 WL 2653070, at *5 (N.D. Ill. June 20, 2017).




                                                   6
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 14 of 69



       Again, SEC’s allegations do not meet this standard. SEC makes assertions about

representations that are out of context and fails to demonstrate how omissions, representations,

or practices deviate from norms. And in some paragraphs, SEC fails to identify even the

“newspaper” items relevant to supposed misrepresentations.

       This Court will, at the motion to dismiss stage, accept the well-pleaded facts in the

complaint as true, but not legal conclusions or conclusory allegations “merely reciting the

elements of the claim.” McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011) (citing

Iqbal, 556 U.S. 662). Once it has discarded facts which are not well-pleaded, the Court must

decide whether the remaining factual allegations “plausibly suggest an entitlement to relief.”

Iqbal, 129 S. Ct. at 1951. The Seventh Circuit has held that this requirement means a plaintiff

must provide specific facts that “give enough details about the subject-matter of the case to

present a story that holds together.” McCauley, 671 F.3d at 617. The more complex the case, the

more detail is required. Id. (citing Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010)).

Here, discounting SEC’s patently conclusory allegations, sufficient allegations do not remain to

plausibly suggest entitlement to relief.

               1.      SEC’s Allegations Fall Short of the Pleading Standards Applicable to
                       Valuation Issues and Statements of Intent in Securities Matters

       SEC’s claims, as discussed above, all require showing of misrepresentations or

omissions, and that those misrepresentations or omissions are material. In addition, SEC’s

allegations raise several other established points of law related to representations by management

of investment funds and valuation of assets; these cases demonstrate the insufficiency of SEC’s

allegations.

       SEC alleges problems with respect to valuations of assets. But there is a high standard for

showing that a valuation is faulty. Valuations are matters of opinion, not fact. Fraternity Fund



                                                 7
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 15 of 69



Ltd. v. Beacon Hill Asset Mgmt., LLC, 479 F. Supp. 2d 349, 362 (S.D.N.Y. 2007) (given the

nature of the market for a certain class of assets, statements of value “may be considerably more

a statement of opinion than a report of objectively determinable fact.”); In re Salomon Analyst

Level 3 Litigation, 373 F. Supp. 2d 248, 251-52 (S.D.N.Y. 2005) (a party “who sets out his own

opinion of a stock’s value based on the valuation model he finds most persuasive does not omit a

material fact by failing to note that others may have different opinions or analytic approaches.”)

       A statement of belief or opinion is not false, for securities-law purposes, unless the

speaker did not hold the belief when it was made, if the supporting facts supplied were untrue, or

if an omission makes the statement misleading to a reasonable person. See Omnicare, Inc. v.

Laborers Dist. Council Const. Indus. Pension Fund, 135 S. Ct. 1318, 1327, 191 L. Ed. 2d 253

(2015); see also SEC v. Rio Tinto plc, No. 17 CIV. 7994 (AT), 2019 WL 1244933, at *8

(S.D.N.Y. Mar. 18, 2019) (summarizing Omnicare opinion). Omnicare specifically concerned

Section 11 of the Securities Act, which is not at issue here, but which requires “full and fair

disclosure” of information in public offerings and which does not require any showing of intent.

Omnicare, 145 S. Ct. at 1323. It is thus equally applicable to fraud- and non-fraud provisions.

       Further, a complaint pleading fraudulent misvaluation of assets must plead what the

plaintiff contends is the true valuation and specific facts as to how the valuation used was

incorrect, or resulted in an overstatement. In re Allied Capital Corp. Securities Litigation, Fed

Sec. L. Rep. P. 92,411, 2003 WL 1964184, at *4 (S.D.N.Y. 2003) (to plead fraud with

particularity, a plaintiff must allege specific facts showing an overvaluation and the specific

extent thereof).   Where, as here, the subject asset is illiquid and multiple factors may be

appropriately taken into account, alleging disagreement with the valuation does not equate to




                                                 8
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 16 of 69



alleging fraud – or even that the valuation was in fact incorrect. Id., citing San Leandro Emer.

Medical Group Profit Sharing Plan v. Philip Morris Cos., Inc. 75 F.3d 801, 813 (2d Cir. 1996).

       Similarly, many of the Complaint allegations concern statements of intent (for example,

what assets would be invested in) or goals (for example, to produce returns). Such statements are

not actionable just because they did not turn out to be correct. See, e.g., In re BP p.l.c. Sec. Litig.,

852 F. Supp. 2d, 787, 789 (S.D. Tex. 2012). Similarly, “loose predictions,” such as that there are

“high” gains expected, or statements of opinion such as that management “feels very, very good

about the growth” it is experiencing are not actionable. See Eisenstadt v. Centel Corp., 113 F.3d

738 (7th Cir. 1997); Makor Issues Rights, Ltd. v. Tellabs, Inc., 437 F.3d 588 (7th Cir. 2006). To

show that a prediction was fraudulent, it must be shown that the statements were not believed by

the maker when made or that they lacked a reasonable basis. Eckstein v. Balcor Film Investors, 8

F.3d 1121, 1132 (7th Cir. 1993).

               2.      The Incorporation by Reference Doctrine Provides that Defendants
                       may Cite Documents Cited by SEC to Demonstrate that SEC’s
                       Allegations Misstate Defendants’ Representations

       Defendants generally may not introduce outside evidence in a Motion to Dismiss. One

narrow exception is the incorporation by reference doctrine. Defendants may attach documents

to a motion to dismiss if they are referred to in the complaint and central to the claim. Venture

Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993); Holder v. Fraser

Shipyards, Inc., No. 16-CV-343-WMC, 2017 WL 11438557, at *9 (W.D. Wis. Sept. 12, 2017).

Here, SEC has alleged that numerous statements in offering materials, valuations, and materials

allegedly provided to investors were false and misleading. These documents are therefore

incorporated by reference into the Complaint and where appropriate, Defendants have attached

portions of these documents sufficient to show that SEC has taken a number of these statements

out of context and that alleged misrepresentations did not occur. See Greenhouse v. MCG


                                                   9
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 17 of 69



Capital Corp., 392 F.3d 650, 656 (4th Cir. 2004) (in evaluating materiality of misstatements at

12(b)(6) stage, court may look to “documents or articles cited in the complaint, SEC filings,

press releases, stock price tables, and other material on which the plaintiff’s allegations

necessarily rely.”). Here, SEC’s allegations necessarily rely on the materials specifically cited,

but also on the body of representations made to investors. SEC has routinely cited offering

materials in a deceptive manner, or has simply ignored that facts it claims were not disclosed

were, in fact, disclosed to investors.

II.    THE COMPLAINT SHOULD BE DISMISSED UNDER RULE 12(B)(6) FOR
       FAILURE TO COMPLY WITH THE “SHORT AND PLAIN STATEMENT”
       REQUIREMENT OF RULE 8(A)(2) OR, IN THE ALTERNATIVE, THE COURT
       SHOULD ORDER A MORE DEFINITE STATEMENT UNDER RULE 12(E)

       FRCP Rule 8(a)(2) states that a pleading must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” The SEC’s Complaint is not that. It does not

tell one, or even several, stories alleging a theory of SEC’s case. Instead, the Complaint lists

many alleged bad acts and supposed misrepresentations, without any narrative thread or other

linkage connecting them in any sort of cohesive theory, much less to the relief sought. It does so

in 482 paragraphs and over 100 pages.

       The SEC’s Complaint is, in other words, a “shotgun complaint.” Such a complaint may

be dismissed for violating the short and plain statement rule of Rule 8(a)(2). U.S. ex rel. Garst v.

Lockheed-Martin Corp., No. 98 C 5072, 2002 WL 1794004, at *2 (N.D. Ill. Aug. 2, 2002), aff’d,

328 F.3d 374 (7th Cir. 2003) (dismissing 109-page, 345-paragraph False Claims Act complaint

which was “needlessly prolix and confusing” and stating that complicated subject matter was no

excuse); Maryland Staffing Servs., Inc. v. Manpower, Inc., 936 F. Supp. 1494, 1497 (E.D. Wis.

1996) (advising that Plaintiffs could have sought dismissal of the entire 84-page, 231-paragraph,

19-count Complaint for failure to comply with Rule 8(a)(2)).



                                                  10
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 18 of 69



       A shotgun complaint risks pleading by obfuscation; allegations “must be presented with

clarity sufficient to avoid requiring a district court or opposing party to forever sift through its

pages in search of” an understanding of what the claim is. Jennings v. Emry, 910 F.2d 1434,

1436 (7th Cir. 1990) (dismissing on other grounds but describing 55-page, 433-paragraph

Complaint as “prolix, disjointed, confusing, and at times unintelligible”). Unless a case is

pleaded clearly and concisely, “issues are not joined, discovery is not controlled, the trial court’s

docket becomes unmanageable, the litigants suffer, and society loses confidence in the court’s

ability to administer justice.” Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d

364, 367 (11th Cir. 1996) (stating that appropriate remedy for such a complaint is Motion for

More Definite Statement Under Rule 12(e)). It is especially troubling that an agency of the

United States would bring such a Complaint, and strongly suggests an agenda that conflicts with

any notion of fairness or justice in the enforcement of securities laws.

       The Complaint identifies dozens of statements made by or under the supervisions of

Defendants that are alleged to be misleading. Yet frequently, there are not sufficient factual

allegations to show the representations were incorrect. Further, the SEC has not attached

documents it quotes, nor has it cited individual page numbers, when in some cases such

documents are voluminous.

       Defendants have undertaken the task of “sifting through” the allegations in full, below;

but that analysis demonstrates that the individual Complaint allegations are unmoored from any

overarching narrative or theory of relief, do not supply linkages to the counts they claim to

support, and needlessly but purposely risk a sprawling case based on poorly formed allegations

of bad acts. The Court need not engage in such analysis, and Defendants urge it not to. The




                                                  11
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 19 of 69



Complaint should be dismissed in its entirety for violating Rule 8(a)(2), or in the alternative, the

Court should order a more definite statement under Rule 12(e).

       A.      The Complaint Should be Dismissed under Rule 12(b)(6) for Failure to State
               a Claim or, in the Alternative, Insufficient Allegations Should be Stricken
               under Rule 12(f)

       As described above, a complaint must allege sufficient facts to make it plausible that the

plaintiff is entitled to relief, and must allege elements with particularity where fraud is alleged.

SEC’s Complaint fails to meet either of these standards. A plaintiff’s complaint must do more

than “offer allegations that are merely consistent with their favored explanation but which are

also consistent with” an alternative explanation indicated by the facts in the complaint; some

facts “tending to exclude the possibility that the alternative explanation is true” must be set forth.

Eclectic Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996–97 (9th Cir. 2014).

       Yet SEC has failed to do this. SEC suggests that Defendants misled or withheld material

information from investors. But SEC rests many of these allegations on selectively quoted

materials, the full context of which demonstrate that nothing represented by Defendants was

misleading. Other allegations of misleading or omitted statements lack requisite allegations

establishing materiality. Still other allegations seem to be generic allegations of bad acts that do

not connect to the elements of the claims actually pleaded. And what is left is generally

susceptible to a simple explanation inconsistent with SEC’s claims – that Defendants made

reasonable statements about their goals and predictions about the future, and intervening events

altered those goals or prevented those predictions from coming to pass. Defendants do not

suggest that SEC needs to plead specific facts to foreclose all other explanations than

wrongdoing, but it must offer some facts tending to discount alternative explanations. SEC has

not done so.




                                                   12
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 20 of 69



         The Complaint as a whole should be dismissed. It alleges dozens of acts or instances that

SEC apparently believes would establish its entitlement to relief; but these allegations lack the

factual underpinnings required under either Rule 8 or Rule 9. To the extent that the Complaint

may not be dismissed in its entirety, the allegations that are not well-pleaded should be

dismissed, or, in the alternative, stricken under Rule 12(f).4

        Defendants address the defects in specific portions of the Complaint below; Defendants

do not address every single paragraph of the Complaint, as many paragraphs contain background

information that is not directly related to whether the Complaint states a claim, or that summarize

information that is then alleged with more specificity later. Those portions of the Complaint

alleging misrepresentations or wrongdoing are addressed directly.

        B.       Complaint Paragraphs 37-38 – SEC’s Allegations Regarding GTIF as an
                 Income Fund Fail to State a Claim

        Paragraphs 37 and 38 of the Complaint allege that GTIF improperly represented itself as

an “income fund,” as follows:




4
  Rule 12(f) provides that a Court may strike from a pleading any matter that is “redundant, immaterial, impertinent,
or scandalous.” Although Rule 12(f) should be construed strictly against striking portions of pleadings, it may be
appropriate in some cases, for a complaint to be “pruned with care.” Lipsky v. Commonwealth United Corp., 551
F.2d 887, 894 (2d Cir. 1976). Here, such pruning should be used to reduce the scope of the Complaint if the Court
finds that some allegations are well-pleaded but a large number of others are not and do not connect to the counts
under which relief is sought.


                                                          13
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 21 of 69




       The referenced Income Strategy Fact Sheet for the Fourth Quarter of 2015 is attached

hereto as Exhibit A. SEC alleges three statements about how GTIF intended to operate were

misleading, as was GTIF’s very name as an “income” fund. But these statements all describe

GTIF’s intention or goals. And calling GTIF an “income” fund must necessarily be a statement

expressing a goal – all companies and investments seek to produce income in some form or

another, though not all succeed.

       SEC’s only allegation supporting the falsity of these statements is that GTIF’s holdings

“are almost entirely non-income generating and illiquid assets.” (emphasis added) Complaint, ¶

48. But SEC does not allege that the statements were not believed to be true, or were

unreasonable, when stated. Rather, SEC’s allegation seems to be that the assets held by GTIF as

of September 30, 2019, when the Complaint was filed, show that GTIF’s claims about its

investment strategy in 2015 are false. Obviously, in the absence of more factual allegations, what

GTIF’s assets were in 2019 has little bearing on whether its stated investment goals in 2015 were

true or not; SEC has not alleged that management did not purchase or intend to purchase liquid

and income-generating assets, just that GTIF did not hold them by 2019.

       But even if the composition of GTIF’s 2019 assets did bear upon the accuracy of

statements made in 2015, holding “non-income-generating and illiquid assets” is not contrary to

the quoted statements on the Fact Sheet, which describes not just investing in assets that generate

cash flow, but also seeking returns through capital gains, appreciation, and trading profits.

Exhibit A. That assets were “almost entirely” “non-income-generating and illiquid” is not

inconsistent with the Fact Sheet, and certainly does not give rise to a plausible inference that



                                                 14
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 22 of 69



management’s representations were false and misleading, when GTIF described strategies that

clearly pertained to illiquid and non-income generating assets, like trading for profit and holding

for appreciation.

        Further, this allegation lacks sufficient supporting allegations providing context. The

notion that an “income fund” should not have holdings in “non-income-generating and illiquid

assets” roughly six years from inception may seem logical. But absent some allegation

describing what an “income fund” is understood to be in the marketplace, or what the expected

allocation of assets in such a fund should be, this allegation is simply not sufficiently pleaded.

        C.     Complaint Paragraphs 39-44 – SEC’s Allegations about Michael Hull’s
               Alleged False Statements to Advisory Clients Fail to State a Claim

        These paragraphs generally refer to Defendant Michael Hull in his role as an investment

adviser, and allege that he:

   •    Represented that investments in GTIF “(1) were safe, (2) would generate high returns,

        and (3) could be withdrawn as needed,” and that these were material misrepresentations

        because “the investments were not safe and the reported returns were inflated.

        Furthermore, the investors’ funds could not be withdrawn as needed.” Complaint, ¶40.

   •    Represented “that Greenpoint Tactical Income Fund was actively selling minerals and

        often had arranged a sale of the mineral before the Fund even committed to purchase the

        mineral. Greenpoint Tactical Income Fund did not often have sales arranged before even

        committing to a purchase.” Id. at ¶ 41.

   •    Convinced investors to invest in GTIF even where it was not an appropriate investment,

        including investors on fixed income, older individuals, and others for whom risky,

        illiquid investments were not appropriate. Id. at ¶ 43.




                                                  15
        Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 23 of 69



         At the outset, it should be noted that none of these allegations can support a fraud claim

because they do not meet the Rule 9(b) standard. A party alleging fraud is required to plead the

“who, what, when, and where” of the statements. Pirelli Armstrong Tire Corp. Retiree Med.

Benefits Trust v. Walgreen Co., 631 F.3d 436, 441−42 (7th Cir. 2011). SEC does not plead to

whom or when any such representations were made. It pleads only vague “verbal” statements

were made.

         Similarly, SEC offers no factual detail whatsoever on how investors were allegedly

“convinced” to make supposedly inappropriate investments. See Complaint, ¶ 43. SEC’s

allegation is not inconsistent with investors, fully aware of the risks, making informed decisions

to nevertheless invest. If SEC is alleging that Mr. Hull improperly assessed the investment needs

of his clients, that may be a licensure matter or a claim for his clients to raise against him. It is

not a securities fraud matter. On the other hand, if SEC is alleging that investors were deceived

into making these investments, that allegation should be stated in accordance with the newspaper

rule.

         Nor do these allegations even meet the non-fraud pleading standard. Rule 8 requires a

plaintiff to plead “sufficient facts to give Defendants fair notice of their claims and state a

plausible claim for relief.” But the Complaint does not identify any specific facts, just

conclusions, that would support an inference that the representations made by Hull to his

advisory clients were false. For example, SEC claims that Michael Hull represented that

investments in unspecified Greenpoint Funds were “safe,” but that this allegation was false

because the investments “were not safe.” The use of these labels or conclusions is insufficient

without allegations of fact supporting SEC’s claim that they were not safe, or what “safe” in the

context of an investment means (as it surely would not mean “risk-free”).




                                                  16
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 24 of 69



       Furthermore, even if these claims were well-pleaded, they are irrelevant – full and

complete disclosures were made to investors prior to their investments, meaning that these

supposed misrepresentations are immaterial. The Complaint references and quotes confidential

investment letters throughout; these letters identified the terms and risks of investment. Each

GTIF investor was also a party to an operating agreement (included in the confidential

investment letters). These documents were signed by investors, disclose investment risks, and

govern their ability to withdraw money from the funds. In other words, they disclose the items

Hull is alleged not to have disclosed.

       For example, the GTIF Second Confidential Investment Letter (“CIL”), in the summary

information at the beginning of the document, stated:



Exhibit B, p. BIC_0158317. Page 4, which this reference directed investors to, states “An

investment … is highly speculative and involves various substantial risks,” before spending two

pages further summarizing risk factors. Id. at BIC_0158323. And Exhibit E to the Second CIL,

referenced in this summary, is a four-page exhibit to the CIL further detailing those risks. Id. at

p. BIC_0158369. Similarly, the Second CIL disclosed to investors that distributions were only

available if cash was available and then subject to the discretion of managing members. Id. at B,

p. BIC_0158336.

       Further, the operating agreements, again included in the CILs, contain an integration

clause, stating that the operating agreement “supersedes all prior oral or written agreements or

understandings between the parties.” Id. at p. BIC_0158350. Investors were fully apprised of all

relevant facts before investing and could not, as a matter of law, rely on any oral representations.

Those representations are therefore necessarily immaterial.



                                                  17
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 25 of 69



       D.      Complaint Paragraphs 63-64 – Allegations regarding a “False Contract” and
               Booking Gains on an Installment Sale do not Relate to SEC’s Claims for
               Relief

       In these paragraphs, the SEC alleges that, in relation to an installment purchase, Nohl

created a false contract and that unrealized gains on the assets involved were booked before all

payments were made or possession was taken of the assets. These claims do not connect to the

SEC’s alleged counts and are not supported by sufficient factual allegations.

       Paragraph 63 states:




       This is the full set of allegations about the “false contract.” A copy of the purportedly

“false contract” is attached as Exhibit C. SEC does not allege whose signature is on the contract.

The signature is Christopher Nohl’s, although reading the SEC’s allegations that “the contract

also has a signature on it,” and that “Dealer Number 1 did not sign the false contract,” one would

be led to, incorrectly, believe that the signature was a false signature for Dealer Number 1.

       The allegation that this is a “false contract” could imply numerous things that SEC does

not actually allege. It implies that the statement that “time is not of the essence and all payments

are best efforts” was not, in fact, a correct representation of the terms of the transaction. It

implies that, at some point, this was presented to someone as something it was not – something

signed by someone other than Chris Nohl. It would also seem to imply that the signature was not,

in fact, Nohl’s. Yet SEC does not allege any of those things.

       Without further allegations, SEC’s allegations do not connect to any misrepresentation.

Rather, the SEC’s allegations reflect an attempt to impugn Nohl’s credibility by alleging, without


                                                  18
          Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 26 of 69



support, generic bad acts (the creation of a “false contract”) not directly related to any claim for

relief.

           The Complaint goes on to state that unrealized gains on the specimens purchased under

that contract were booked as follows:




Complaint, ¶ 64. The Complaint does not allege, however, that this treatment was improper, and

it is not clear why it would be. Nothing is alleged to be false or misleading. To the extent SEC

implies that there was something improper about recording the acquisition or values of these

assets on GTIF’s books, it does not identify what it was. The allegation shows that GTIF had a

contract and had made payments on the assets acquired; SEC’s allegations, without more, simply

do not tie to its claims of fraud or even negligent misrepresentation.

           E.     Complaint Paragraphs 73-82 – SEC’s Allegations about the Second
                  Confidential Investment Letter Misstate that Document and Do Not
                  Otherwise Demonstrate that the Document was Misleading

           Paragraphs 73-82 of the Complaint detail alleged false statements in the Second CIL.

These paragraphs are addressed in turn.

           Paragraph 73 states:




                                                  19
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 27 of 69




       Here, SEC once more suggests that statements identifying what assets GTIF intended to

invest in were false and cites to asset allocations made years afterward. But those allocations,

years later, do not mean that statements of what investments were intended were false when

made or that GTIF’s managers did not intend to invest as they stated. The allegation intended to

“disprove” that intent is wholly consistent with the possibility that distressed real estate assets

and intellectual property were purchased and sold, rather than being held for appreciation,

resulting in their not being a large portion of the balance sheet years later.

       More concerning, the SEC’s allegation is based on a misleading and selective quotation

that takes the quoted language wholly out of context. The full quote is as follows, with the

portion omitted by SEC highlighted:




Exhibit B, p. BIC_0158317. The text SEC chose to omit is significant and far from accidental.

Investors were specifically advised, in the very passage SEC alleges advised them otherwise –


                                                   20
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 28 of 69



that GTIF’s managers would not limit its investments to the initial strategies identified in the

Second CIL, and would take advantage of all opportunities to increase returns on investment.

This is not a warning buried in fine print or a footnote. It is the very next sentence, in summary

information at the beginning of the Second CIL. And the whole passage is consistent with the

possibility that years later, the asset allocation of GTIF did not reflect the intended allocation in

this letter.

        Similarly, paragraph 74 states as follows:




        As discussed, supra, at 14, this is a statement of intent. There is no allegation that it was

not intended to be true, or was unreasonable when made; rather, SEC alleges falsity based on

what GTIF’s ultimate investments were, and the allegation is defective for the same reason.

        But again, SEC has quoted the document in a deliberately misleading manner. The full

Second CIL is 86 pages, including attached exhibits. See Exhibit B. It contains numerous

detailed references to investment strategy which provide more detail than the quoted passage.

Although there are numerous examples, just two pages later, GTIF described its business to date

as including: 1) distressed real estate notes, 2) gem and mineral investments, and 3) intellectual

property (through investment in the underlying company or in the technology itself). See Exhibit

B, p. BIC_0158322. Cherry-picking a single sentence out of a much longer document that fully

discloses GTIF’s investment strategy is not just inappropriate, it suggests that SEC’s true




                                                  21
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 29 of 69



motivation and goal in this case is to damage the Defendants without regard to the merits of any

properly pleaded claims.

       Paragraph 75 states as follows:




       This paragraph is too vague to plausibly allege a false or misleading statement because it

relies on mere labels, not facts. GTIF represented that “many” transactions were short term in

nature and provided “strong” cash flow. SEC alleges “the vast majority” were not short term and

“did not provide strong cash flow.”

       SEC has voluminous records of GTIF’s sales but has declined to put specific numbers in

this portion of its Complaint. But those numbers are important to deciding if a plausible

allegation of falsity has been made. If GTIF engaged in 3,000 transactions, and 10% were short-

term, the 300 short-term transactions could easily be “many,” but the “vast majority” would not

be short-term. In addition, “strong cash flow” is a vague term (used by GTIF); without an

allegation about what that cash flow was, the Court and the Defendants are not in a position to

even evaluate what SEC thinks was misleading about that claim. Under Rule 9(b), SEC must

plead with particularity. Using terms like “many” and conclusory allegations like “did not

provide strong cash flow” does not meet that standard, and it does not even meet the non-fraud

standard of Rule 8 because it does not provide sufficient factual detail for the court to evaluate

the plausibility of the Complaint.




                                                 22
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 30 of 69



       Further, this paragraph contains yet another misleading quotation. The full quote is as

follows (the portion omitted by SEC is highlighted):




       GTIF’s management disclosed that it intended to hold certain assets for a longer period to

maximize their value. GTIF did not commit to any particular percentage or allocation, or even

imply one. There was no falsity to this statement, nor was it in any way misleading.

       Paragraph 76 states:




       This allegation, again, does not support a claim of falsity. SEC offers a conclusory

statement that “[t]he Fund had no reasonable expectation of acquiring…” any “large acquisitions

and entire collections at a fraction of their current value.” “[N]o reasonable expectation” is a

legal conclusion that must be discarded, and it is unsupported by any factual allegation – whether

sufficient to support a fraud allegation or otherwise.

       Further, GTIF did not represent that it would complete such acquisitions, but specifically

that it was “working on” such acquisitions. This is not a forward-looking statement, it is a

statement of fact. It can be proven or disproven. SEC does not allege that it was untrue. That is



                                                  23
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 31 of 69



not sufficient; if SEC believes the representation that such acquisitions were being “worked on”

was inaccurate, it should so allege. It has not, and so has not alleged falsity as to the statements

actually made by GTIF.

       Paragraph 78 of the Complaint states:




       First, the quoted passage, even as provided by SEC, is describing the market generally,

not necessarily mineral and gem assets GTIF would obtain. In fact, it specifically states that this

statement applies to “.0005% of total saleable specimens” – that is, five out of every million

specimens, or only the ultra-rare.

       That said, the full quote once again reveals SEC’s misleading and selective quoting from

referenced records. The portions omitted by SEC are again, highlighted:




                                                  24
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 32 of 69




       The full quote makes clear that the market, not GTIF’s intentions, is being described. But

that said, GTIF certainly sought to acquire pieces within the .0005% referenced, but it also

indicated that there was a significant opportunity to generate returns in the “midrange.” GTIF

was describing that it intended to take advantage of that whole market, not just the portion

highlighted by SEC. In context, the alleged failure to obtain returns described as applicable to

five out of every million pieces does not suggest that GTIF in any way misstated its intention.

       Paragraph 79 states:




                                                 25
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 33 of 69



       Again, SEC quotes management’s description of the market. SEC does not allege that the

description was inaccurate when made. SEC instead alleges that “The Fund rarely, if ever, sold

gems and mineral in ‘rapid succession,’ or for profits of 100-300% within 30 days of acquiring

them.” Once more, SEC has the sales data that shows exactly what was or was not sold, but

provides no factual allegations, just the bare allegation that this “rarely” happened. But SEC does

not offer any alleged facts concerning how GTIF inaccurately described the market or to support

the notion that it was unreasonable in thinking it could perform similarly to the market for these

assets. Accordingly, this allegation is deficient and simply does not support SEC’s claims of

fraud or misrepresentation.

       Paragraph 80 states:




       Once again, this was a forward-looking statement, describing GTIF’s intended course of

action. Even assuming that SEC’s factual allegation – that GTIF did not build such a database –

is correct, the fact that a forward-looking statement did not come to pass does not mean that it

was inappropriate when made. SEC alleges “The Fund never did any work to build a database of

Chinese collectors and dealers.” It does not allege that it did not intend to or had no reasonable

expectation that it could. This allegation is insufficient to support any claim of misrepresentation.




                                                  26
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 34 of 69



        Similarly, Paragraph 81 attacks another statement of intention:




        First, this statement is forward-looking and conditional in that the space would be opened

“once cash flow supports it.” The Complaint is rife with allegations that GTIF had cash flow or

liquidity problems. See, e.g., Complaint ¶¶ 10 (after paying management fees, GTIF has “has

frequently lacked cash to pay its obligations and make investments”); 111 (managers have not

taken redemptions since 2016 because GTIF “has not had adequate liquidity”). If those

allegations are true, they are consistent with an allegation that GTIF was unable to complete

capital projects it intended.

        Further, management stated that it would “open a small sorting and clearing house”

which would contain “vaults for security, as well as a phone bank for deal coordination.” In fact,

a vault was built, and court filings made by DOJ, in cooperation with SEC, demonstrate that to

be the case. DOJ, on SEC’s referral, obtained a search warrant for the property within which the

vault was located and seized access to it in 2017. See Exhibit D, pp. 31-32, ¶¶ 55-58 (identifying

that BIC represented to SEC that it had a vault, and purchase records confirmed the installation

of a vault).5




5
 Defendants ask the Court to take judicial notice of the search warrant affidavit, which was filed in the Eastern
District of Wisconsin. See Case No. 17-mj-0036, Docket No. 1, filed March 31, 2017.


                                                        27
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 35 of 69



       There is no dispute a vault was built, exists, and holds GTIF mineral and gem assets.

SEC’s allegation is that no “sorting and clearing house” and no “phone bank” were opened. But

one of the components of the “sorting and clearing house” referenced in Paragraph 81 was the

vault. That leaves the allegation that there was no phone bank contained therein. It is impossible

to imagine how the presence or absence of a phone bank could be material in any way to

investors, and there is no allegation sufficient to establish a claim of misrepresentation.

       F.      Complaint Paragraphs 90-99 – SEC’s Allegations about the Third
               Confidential Investment Letter Misstate that Document and do not
               Otherwise Demonstrate that the Document was Misleading

       The allegations concerning the Third CIL (a copy of which is attached hereto as Exhibit

E), are similar to those concerning the Second CIL, and, again, center on a number of items that

SEC has taken out of context or selectively quoted.

       Paragraph 90 states:




       At the outset, it is not clear how SEC intends the allegation that 98% of the Fund’s value

was in gems and minerals or securities of private companies to demonstrate the falsity of the


                                                  28
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 36 of 69



intended use of offering funds. Investing in private businesses and acquiring rare minerals are

two of the four asset classes specifically identified in the quoted passage, which does not purport

to set an allocation among these classes. Further, a snapshot of GTIF’s value at a given point in

time does not establish what it invested in (because it does not take into account sales, gains, or

losses), much less what GTIF intended to invest in. SEC does not allege that Defendants did not

intend to invest in these categories, or that claims that they would do so were unreasonable,

much less factual allegations that would make those conclusions plausible.

       And a mere two pages later, the Third CIL states “the vast majority of the funds raised

through this Offering will be utilized” in relation to the investment in Private Company 1.

Exhibit E, p. BIC_0158408. In light of this statement, the allegation that the majority of the

Fund’s assets were tied up in two asset classes does not suggest falsity; the Third CIL as a whole

is completely consistent with the alleged asset allocation, as investors were advised that most

funds raised would be used to increase ownership in Private Company 1.

       Paragraph 93 states that:




       As discussed more thoroughly below in the discussion of Private Company 1’s valuation,

using the prior $40 million valuation as a baseline for determining Private Company 1’s value




                                                 29
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 37 of 69



was appropriate under the facts and circumstances existing at the time, because it was used as a

justification for a lower valuation than other factors called for. In addition, the Third CIL has an

“Effective Date” of May 1, 2016. The CIL reflected Private Company 1’s valuation as of that

date, and that valuation was subject to change. The Third CIL further reflects that “the plan is

thus to ramp up the … equity position and receivable pool simultaneously enhancing fund cash

flow in the process while also exiting with approximately $50MM cash on an $8.2MM

investment within 12-18 months of beginning to take the position.” Exhibit E, p. BIC_0158408.

An investor who received the CIL on January 1, 2018, a year and a half after the “effective date”

date of the Third CIL, would have understood that no exit had, in fact, taken place between the

effective date and that date, and that that information was no longer current; that investor would

and could not have been misled.

       Paragraph 94 states:




       This is another statement SEC has misleadingly quoted. The full statement follows. The

omitted portion is highlighted.




                                                  30
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 38 of 69




       Exhibit E, p. BIC_0158400. The quote makes it appear that the representation was that

transactions were made primarily or solely to generate short-term profits on these ultra-high-end

pieces. The full quote reveals a different picture. Nearly 3,000 pieces were in GTIF’s gem and

mineral collection as of December 31, 2015, and many of those were being held for appreciation.

As discussed, supra, in the context of that many pieces, “many” could be a relatively small

percentage of the total. SEC is in a position to provide factual allegations as to what “few”

transactions being short term means, and what it means when it says they did not provide

significant cash flow. Vague, conclusory terms like “few” and “significant,” without some

context, are not sufficient to satisfy Rule 9(b), or even Rule 8.

       Paragraph 95 states:




       SEC makes a conclusory allegation that GTIF “had no reasonable expectation of selling”

assets as described in the quoted passage. Yet, the Third CIL states that “discussions are

underway,” and SEC does not allege that they were not. Stating that there was “no reasonable


                                                   31
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 39 of 69



expectation” is a conclusory allegation incorporating the words of the legal test; it does not

establish a plausible claim for purposes of Rule 8 or Rule 9(b). Absent an allegation that such

discussions were not underway, this paragraph is not well-pleaded.

        Paragraph 96 states as follows:




        Yet again, SEC alleges that a planned event did not happen without supporting factual

allegations. SEC does not allege that the relationships in question were not in fact developed,

that there was no such intention, or that such an intention was unreasonable. There is simply not

a sufficient factual allegation to support a claim of falsity.

        Paragraph 97 states:




        GTIF’s evaluations of and representations concerning Private Company 1 are addressed

more fully below, given that over 150 paragraphs of the Complaint deal with valuations of



                                                    32
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 40 of 69



Private Company 1. However, value judgments like “strong growth” are generally not

actionable. See Eisenstadt v. Centel Corp., 113 F.3d 738 (7th Cir. 1997). And further, quarterly

revenue is not dispositive of growth – revenues can be seasonal or, otherwise cyclical. But, as

will be addressed below, Private Company 1 was in the process of bringing online a second plant

on a major project and had reason to believe, in 2016, that it was going to receive large contracts.

See p. 55, infra. Quarterly revenue does not tell a sufficient story in light of those facts.

        G.      Complaint Paragraphs 100-112 – SEC’s Allegations Concerning Fees
                Charged do not Sufficiently Relate to SEC’s Claims for Relief or Adequately
                Allege Material Omissions

        Paragraphs 100 through 105 and 107-112 describe the financial arrangements between

GTIF, its managers, and related companies, but do not themselves allege misrepresentation or

other issues supporting SEC’s claims for relief – presumably they are intended to provide

background for those claims.

        Paragraph 106 alleges that with respect to the company that provided GTIF’s accountant,

Alt Asset Portfolio Services (“Alt”), Hull and Nohl did not disclose that Alt charged GTIF

“approximately $100,000 more than the accountant [employed by Alt] received in

compensation” over the course of 2016 through 2018.

        SEC offers no explanation for why a company associated with the managers would not be

allowed to make a profit (which SEC characterizes as Hull and Nohl “pocketing” amounts paid

in excess of salary). Nor does SEC offer any basis for the implication that the profit margins of a

company providing services to GTIF must be disclosed to the investors. In any event, these

amounts are immaterial. Hull and Nohl each, per this allegation, received about $17,000 a year

from Alt’s relationship with GTIF. Paragraph 108 of the Complaint alleges that Chrysalis and

GAM II each received between $5 and $6 million from GTIF from 2014 to 2019. An additional

$50,000 for each manager is not material relative to either assets under management or total fees.


                                                    33
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 41 of 69



        In fact, GTIF disclosed to investors that it was utilizing Alt, “a sister Company to the

managing members” for accounting work and audit coordination. Confidential Letter to

Investors, Quarter 3, 2016, attached hereto as Exhibit F, p. BIC_0197504. In addition, the Risk

Factors identified in GTIF’s offering materials clearly note that entities owned by the managing

members might provide services to GTIF: “The Company may use the services of external

entities that may have common ownership with the managing members of the company. The

common ownership creates a potential conflict of interest as the managing members could

benefit on both sides of the transaction.” See Exhibit E, p. BIC_0158415. That “benefit” would

be that management would profit. Absent some allegation supporting how the specific amount of

profit is required to be disclosed, this matter cannot form the basis for any claim.

        H.       Complaint Paragraphs 149-1796 – SEC’s Allegations of Breaches of
                 Fiduciary Duty and Undisclosed Related Party Transactions Relate to
                 Immaterial Transactions

        Paragraphs 149-179 of the Complaint allege failure to disclose related-party transactions

and self-dealing. SEC alleges that “Hull and Nohl received millions of dollars of investor funds

but did not disclose to the investors in the Fund their conflicts of interest and related party

transactions…” Complaint, ¶ 149. The Complaint then describes numerous transactions that the

SEC alleges should have been disclosed.

        At the outset, it should be noted that GTIF did in fact disclose that related-party

transactions were contemplated. The Second CIL states:




6
 Paragraphs 113-148 primarily detail the preparation and contents of GTIF’s financial statements and do not, for the
most part, contain allegations of misrepresentation or falsity. Complaint Paragraphs 119 and 126 allege failures to
disclose related-party loans in financial statements. These allegations are duplicative of those in Paragraphs 152-
177, and are addressed in response to those paragraphs.


                                                         34
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 42 of 69




Second CIL, p. BIC_0158371. Investors were on notice that related-party transactions were

contemplated. The deficiency alleged by SEC, then, must relate to the sufficiency of disclosure.

Matters must only be disclosed if they are “material.” As discussed above, a matter may not be

material, as a matter of law, if it constitutes only a minor amount in relation to total assets. ECA,

Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 202 (2d

Cir. 2009). The amounts identified below by SEC are not material, as a matter of law.

        SEC alleges that GTIF had total net assets of $135 million as of June 30, 2018

(Complaint ¶ 5). Yet the total amounts alleged to be realized by all Defendants in paragraphs

149-179 are $864,687.7 Further, the Complaint alleges that the managers are awarded 30% of

GTIF’s profits in the form of Unit B shares, worth at least $30 million, plus that they have

received management fees of over $11 million. Complaint ¶¶ 108-112. These transactions are not

material, constituting only .64% of the net asset value of GTIF and only 2.1% of the

approximately $41 million due and owing to management. Further, SEC has not alleged any

defect in the transactions, or anything that might make them otherwise improper.

        Paragraph 151 concerns a commission Nohl received – from the sellers of a painting who

sold it to Greenpoint Fine Arts Fund – and a payment he subsequently made to Bluepoint. It is

stated that the commission was not disclosed to investors in Greenpoint Fine Art Fund, GTIF, or

GTIF’s auditor. With respect to GTIF or its auditor, no allegation is made as to why such a

disclosure would have been necessary, since the transaction does not involve GTIF money.


7
  This number includes all interest payments to the managers, $580,000 in finders fees alleged in Paragraph 151 of
the Complaint, and the full amount of assets the mangers purchased from GTIF.


                                                        35
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 43 of 69



        Nor would the transaction be material as to GTIF. A $580,000 payment to Nohl and a

subsequent $200,000 payment to Hull are simply not significant compared to GTIF’s $135

million in assets under management.

        Nor are the allegations sufficient to establish materiality as to Greenpoint Fine Arts Fund

(which neither Nohl nor Chrysalis is alleged to have any involvement in the management of).8

There are no allegations as to the amount of money raised in that fund, or what is or is not a

customary commission arrangement in the fine art world that would indicate whether such a

matter would be required to be disclosed or whether it would be material. Absent sufficient facts

to establish these matters, the allegation cannot support any claim.

        Paragraph 152 concerns a loan between Michael Hull and GTIF, and a $7,424 fee Nohl

received for originating the loan. There is no factual allegation regarding the interest rate for the

loan relative to prevailing market rates, or that it in any way harmed investors. Hull’s mortgage

was a relatively small one. The origination fees are wholly immaterial: given SEC’s own

allegations about the alleged levels of payments to managers, $7,424 is not material.

        Paragraph 153 concerns a Finder’s Fee Agreement for Greenpoint Fine Art Fund to pay

Nohl a finder’s fee for any sale of the painting Nohl found for the Fine Art Fund. Again, there is

no indication why this should have been disclosed to GTIF investors. Further, given that there is

no sale or value alleged for this piece, 20% of the profits for the painting may or may not be

material, but SEC has not alleged sufficient facts to determine whether this element is met.

Without an allegation regarding whether such an agreement was inappropriate, not customary in

the industry, or, otherwise impacted either fund, it is not clear why it would have needed to be




8
  It is also unclear from the Complaint whether any of the claims against Hull or any other party are intended to
relate to the management of Greenpoint Fine Arts Fund.


                                                        36
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 44 of 69



disclosed to investors in any fund, but especially to investors in GTIF, which, again, is not a

party to the transaction.

       Paragraphs 154-164 concerns short-term loans from Defendants to GTIF. SEC makes

much of the “exorbitant” interest rates on these loans. But all were short-term loans to the Fund,

which, as recognized by SEC, arise in the context of a fund having liquidity problems. SEC has

not alleged facts that would demonstrate that these amounts were, in context, in any way

inappropriate; it seems obvious that a short-term, instant loan to a cash-strapped company would

come with high interest rates. Further, SEC identifies eight loans, with total interest payments of

$43,000, over a span of two years. Complaint, ¶ 164. Again, the amounts are simply not material

in light of total payments to management over this time period, much less in context of the total

assets under management.

       Paragraphs 165-173, meanwhile, concern loans from another fund to GTIF. SEC alleges

that Defendants “did not adequately disclose this loan, its terms, and the extensions to [GTIF]

Investors or the Fund’s auditor.” ¶ 167. Paragraph 170 states a similar allegation. But alleging a

lack of “adequate” disclosure indicates that there was disclosure but that it was insufficient. Yet

SEC does not detail what was disclosed, only that extensions were not disclosed; without

knowing what was disclosed, it is impossible to judge whether the disclosure was sufficient, or

whether any omissions were material or not. Simply put, this allegation is not sufficient to

plausibly allege a claim.

       SEC further alleges that it was not disclosed to investors in the fund that lent money to

GTIF that “their funds would be loaned to” GTIF. Complaint, ¶ 168. SEC also alleges that the

loan was made without consent or approval of all managers of the lending fund. Complaint, ¶

169. But there is no sufficient allegation – much less reason to believe – that advance notice to




                                                 37
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 45 of 69



the investors in the other fund was required. Similarly, there is no allegation that the consent or

approval of the other fund’s other manager was required (or that failure to obtain such consent

would be a material misrepresentation to investors in either fund).

       Paragraph 172, meanwhile, details a third loan and further payment details that “were not

disclosed to the investors.” But it is unclear which investors this paragraph refers to – GTIF’s or

the other fund’s.. This is not a minor omission. Rule 9(b) requires that, to support a fraud claim,

an allegation be made with specificity as to whom a misrepresentation or omission was made.

Even under Rule 8, a Complaint must also plead some facts that would tend to show how each

Defendant is alleged to have met the elements of the alleged violation – but without knowing

which fund’s investors were not notified, it is impossible to know which Defendants are alleged

to have not made a disclosure they should have or how materiality might be judged, and even the

Rule 8 standard cannot be met.

       SEC further alleges, in paragraphs 174-177, that Defendants failed to disclose to

investors loans from Investor Number 2 to GTIF. SEC cites nothing to suggest there was any

disclosure obligation. In fact, GTIF’s Amended and Restated Operating Agreement, part of its

offering materials, specifically, contemplated that GTIF might take out loans from its members.

Second CIL, p. BIC_0158348, § 9.5(d)(i) (defining priority of payments in a termination and

creating special rule for loans made by members). It is unclear why or how SEC believes that

there was an obligation to disclose each individual loan from an investor.

       SEC next presents a somewhat convoluted chain of events in Paragraph 176 where, in

short, Investor Number 2 directed that an interest payment he was owed be used to pay one of

Defendant Nohl’s entities for an engagement ring purchased by Investor Number 2’s son,

Investor Number 1, “thus using investor funds to repay a personal debt Investor Number 1 owed




                                                 38
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 46 of 69



to Nohl’s entity.” But that is, in spite of SEC’s conclusory characterization, not what the

allegations show. Investor Number 2 was owed money by GTIF; he gifted part of the right to

receive that money to his son, Investor Number 1. Investor Number 1 then exchanged that right

with Nohl. Complaint, ¶ 176. And the total amount received by Nohl was $25,000, which is,

again, a tiny fraction of net fund value or even Chrysalis’s management fees.

       Finally, SEC alleges that Nohl and Hull engaged in certain specific purchases from GTIF

that were not disclosed to investors. SEC’s allegations as to these transactions are insufficient.

SEC alleges that over the course of four years, GTIF sold seventeen minerals to Nohl or his

entities for approximately $109,000, or approximately $6,400 per specimen. There is no

allegation the transactions were for anything but market rates. Complaint, ¶ 178. These

transactions are not material compared to the total GTIF assets or management fees paid to Nohl.

       Similarly, Hull is alleged to have purchased $116,000 in assets from GTIF in 2014; the

transactions are not alleged to have been for anything but market rates. Complaint, ¶ 179. The

theory under which these transactions, which are immaterial and which are not alleged to have

been to any untoward advantage for the managers, should have been disclosed, is not articulated,

and nothing in this section of the Complaint states a claim upon which relief can be granted.

       This whole section of the Complaint, then, seems to relate to an unwarranted supposition

on the SEC’s part that any transaction between GTIF and an investor or manager needed to be

disclosed, at some unspecified level of detail, to all investors. That is not the law. Only material

transactions need to be disclosed, and given the amounts alleged and that SEC has made no

allegations suggesting the transactions were otherwise improper, it has not sufficiently alleged

facts that can establish that element.




                                                  39
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 47 of 69



        I.      Complaint Paragraphs 180-86 – SEC’s Allegations of Improper Timing of
                Valuations do not Relate to any Actionable Misrepresentation

        The Complaint, at paragraphs 180-86, alleges that GTIF’s managers violated GTIF’s

Amended Operating Agreement in the valuation of assets. Specifically, the Complaint alleges

that assets were to be valued at their purchase price in the year in which they were acquired. This

resulted in, according to the SEC, gains of $4.4 million in 2014 and $14.8 million in 2015 that

should not have been recorded in those years. It is important to note that the allegation in these

paragraphs is not that GTIF could never record those gains; just that the gains should not have

been recorded in the year of purchase and should not have been used to compute Fund value

until the next year.

        The SEC’s interpretation of the Amended Operating Agreement is unreasonable; an

example helps demonstrate this fact. If GTIF had been funded initially by one investor’s

(“Investor A’s”) million dollar investment on January 1, 2014, and on February 1, 2014, GTIF

used that $1 million to purchase a mineral worth $2 million at a discount, if the piece could be

revalued that day, Investor A’s capital account would be $2 million (less management fees and

Class A shareholders’ portion of gains). But if GTIF could not revalue the piece until January 1,

2015, and prior to that date, another $9 million in new investment came in (but no other gains

were recorded) then, in 2015 when the mineral was revalued at $2 million, Investor A’s share of

the gain would be $100,000, and Investor A’s capital account would be $1.1 million (less

management fees and Class A shareholders’ portion of gains). Investors who did not assume any

of the risk that the piece might not be obtained would share in the gains and Investor A’s position

would be diluted. A fund operating under these rules would have numerous disadvantaged

investors.




                                                 40
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 48 of 69



       The position that GTIF took, then, was in the best interests of its shareholders, and is not

obviously contrary to the Operating Agreement’s language. Further, there is no allegation that

the recording of gains in the year of purchase was concealed or in any way misrepresented to

shareholders, auditors, or prospective investors. If the Amended Operating Agreement was

violated, that is a matter between the members and managers of GTIF; if it does not involve a

material misrepresentation of some sort, it is not a matter relevant to the claims alleged in the

Complaint. However, given that GTIF’s practice of valuing assets in the year of purchase

guaranteed investors would not find their investments diluted promptly after they were made,

this practice cannot plausibly have hurt investors, and therefore, is not be material. Although

none of SEC’s claims requires a showing of damages, it is telling that so much ink is wasted on

an allegation that a deviation was made from the operating agreement that could not have

harmed investors.

       J.     Complaint Paragraphs 187-190 – SEC’s Allegations of Misrepresentation of
              the Appraisal Process Misstate What Investors were Told About the
              Appraisal Process

       The Complaint next alleges that Nohl “misrepresented the appraisal process” to investors

and GTIF’s auditor. SEC seeks to avoid the precedent which says that, if a party alleges

misvaluation of an asset, it must come forward with allegations concerning the actual value. See

San Leandro Emer. Medical Group Profit Sharing Plan v. Philip Morris Cos., Inc. 75 F.3d 801,

813 (2d Cir. 1996) (without allegation about true value, allegation of falsity not supported). By

claiming that the “process” is what was misrepresented, SEC is attempting to work around this

problem. But SEC cannot avoid this authority, which naturally flows from the specificity

requirements imposed on a pleading party. A “misrepresentation” of the appraisal process is only

actionable under any of the provisions cited by SEC if it is material. Absent some allegation of

what the true value of assets is, it cannot be shown that the misrepresentations alleged in the


                                                 41
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 49 of 69



valuation process are material.9 The valuation and its accuracy are material to investors. If a

deviation from the process as described to investors does not result in a change to value, it is not

possible to understand how that deviation is material. No such change has been alleged, and

SEC’s allegations fail for this reason.

        Paragraphs 187 through 190 state that “appraisals were not based on underlying market

driven events,” “observable data from market driven sales shows was not used in the appraisals,”

and “appraisals were not evaluated throughout the year based on other available market data,”

contrary to representations made to investors. See Complaint, ¶ 187.

        The sole factual allegation supporting this claim is a set of summary allegations about

Appraiser Number 1: that his appraisals “were not based on underlying market driven events,”

that he “did not collect and use sales data from sales shows,” that he “did not further evaluate the

valuations throughout the year,” and that his process was to “look at a specimen for a few

seconds and write down a value.” ¶ 190. SEC alleges this process was “subjective,” that Nohl

knew so, and that this was different than the “objective process he represented to the Fund’s

investors and auditors.” Id.

        The allegations concerning Appraiser Number 1’s process are wholly conclusory.

Treating them as correct, as the Court will for purposes of this motion, they do not discount the

equally plausible possibility that Appraiser Number 1 was sufficiently qualified and had

sufficient experience with the market and with sales data that he was able to evaluate these assets

easily and quickly. A sufficiently skilled and experienced appraiser can no doubt, at a glance,

reach a conclusion about the value of many pieces without the need to review comparables. Nor

does the quoted language represent that the appraiser would “evaluate the valuations throughout

9
 Per Allied, supra at 8, under the fraud pleading standard an actual value needs to be alleged. But even under Rule
8, Defendants submit that the plausibility standard requires some allegation sufficient to establish that a
misstatement about the appraisal process would have resulted in a change that would have been material.


                                                         42
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 50 of 69



the year.” Rather, the quoted text states that these evaluations would be generally based on “the

Fund’s own transactions,” meaning that at least some of this evaluation was to be done by

GTIF’s managers, not by appraisers.

       Nor was the appraisal process represented – to investors or auditors – to be wholly

objective, as falsely alleged by SEC. See Complaint, ¶ 190. The financial statements, in a portion

unquoted by SEC in its Complaint, state that gems, minerals, private equity, and investor capital

investment valuations are based on “unobservable inputs and require significant judgment and

estimation.” GTIF 2016 Financial Statements, attached hereto as Exhibit G, p. BIC_0158185.

These are identified as “Level 3” investments in the financial statements. Id. at p. BIC_0158194.

The financial statements further state, regarding these investments:




Id. at p. BIC_0158192 (emphasis added). Given the limited market information available on

these types of assets, it was anticipated that managers would have to exercise their judgment.

SEC’s interpretation of events ignores this statement altogether and imagines that GTIF

represented that it would commission appraisals which would not involve the exercise of any

judgment on the part of the appraiser, and then, in turn, would blindly accept those appraisals

with, again, no exercise of management judgment. This is simply not the case.

       K.      Complaint Paragraphs 191-229 – SEC’s Allegations of Interference with the
               Appraisal Process Fail to State Sufficient Facts to Establish a Plausible Right
               to Relief

       The above strict view of “objectivity” heavily influences SEC’s subsequent allegations of

“interference” by Nohl in the appraisal process. Managers have a duty to assign valuations to

assets that are appropriate and reasonable – a valuation that is too high would be problematic, but



                                                 43
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 51 of 69



so would one that is too low, as it would result in reductions to members’ capital accounts and

allows new investors to invest at favorable rates. Appraisers can be wrong or unreasonable, and

an unreasonably or obviously incorrect low appraisal should not be followed by managers.

       This is why the case law, as referenced supra, puts such a high standard on pleading

valuation issues. An appraisal cannot be truly objective – it is by definition someone’s opinion

on what the value of an asset is. Fraternity Fund Ltd. v. Beacon Hill Asset Mgmt., LLC, 479 F.

Supp. 2d 349, 362 (S.D.N.Y. 2007). So it is not enough to say that the valuation used is

incorrect; some facts must be alleged that would show that this is the case, generally a competing

valuation.

       To the extent, then, that the SEC’s allegations are that valuations were too high, the

allegations should be rejected out of hand. SEC has alleged no competing valuations, and they

have not met the burden they have, even at this stage, to support these allegations. And to the

extent that this is not the allegation, a deviation from the appraisal process an investor expects,

absent some resulting change in valuation, is not material, and the allegation must again be

rejected as supporting any claim.

       In addition, to the extent that SEC’s allegations are that Nohl improperly interfered in the

valuation process, those allegations should also be rejected. Contrary to SEC’s suggestion, it was

specifically represented to investors that “significant management judgment” would be involved

in the valuation process. Exhibit G, p. BIC_0158192.

       Defendants further address specific paragraphs below:

       With respect to paragraphs 193 to 204, SEC alleges that prohibited transactions were

engaged in with Appraiser Number 2 that were not disclosed to investors or GTIF’s auditor.

There were no such prohibited transactions to disclose.




                                                 44
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 52 of 69



       SEC alleges that on April 7, 2015, GTIF agreed to purchase several minerals from

Appraiser Number 2 for $275,000. Complaint, ¶ 193. It is also alleged that Appraiser Number 2

subsequently performed appraisals in 2015 and 2016 for GTIF, and that $125,000 of payment for

the April 7, 2015 transaction was not made until June 13, 2016, the same day Appraiser Number

2 appraised ten specimens. Complaint, ¶ 199. It is alleged that the Second Amended and Restated

Operating Agreement of GTIF provides that “[n]o other business other than the business of

appraising maybe entered into with respective appraisers.” Complaint, ¶ 198. There is no

allegation that the Amended Operating Agreement, which was in effect prior to January 1, 2016,

prohibited such transactions. In fact, it does not. See Exhibit B, p. BIC_0158353 (defining fair

market value and putting no restrictions on the use of appraisers). The transaction of April 7,

2015 was not prohibited; the fact that payment was not made until 2016 does not change that

fact. And SEC offers no other reason to believe that disclosure was required beyond this

prohibition.

       SEC also alleges that “Nohl falsely represented to the Fund’s auditor that the Fund did

not have a relationship with Appraiser Number 2 other than as an appraiser.” Id. at 203. This

allegation is not pleaded with adequate specificity. It clearly does not satisfy the Rule 9(b)

standard – it does not plead when such a representation was made, to whom at the auditor this

representation was made, the form of the representation, or the content thereof. Nor does the

statement satisfy Rule 8 because it does not plausibly suggest the auditor would not have been

aware of the transaction – particularly where, as here, an auditor would have access to GTIF’s

books and records and would have, presumably, seen this transaction in GTIF’s general ledger.

       Nor are there sufficient facts pleaded to determine whether this conduct is material. No

allegations are made regarding the appraiser’s qualifications, the amounts paid to the appraiser,




                                                45
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 53 of 69



or to suggest that the transactions with the appraiser were for anything other than fair market

value of the items exchanged. If the appraiser had qualifications beyond reproach, was paid a

significant amount for the appraisals, and the gem transactions were at a reasonable price, there

is no reason to think that his appraisals would be affected. And in the absence of any prohibition

on such transactions when they were made, there is no reason to think disclosure or lack thereof

would be material.

       Paragraphs 205 through 220 concern Nohl “cherry-picking” or rejecting appraisals. But

the allegations do not support any claim of wrongdoing, nor do they offer any allegation of a

correct value. As discussed above, appraisals that are either too high or too low could harm

investors, and managers should safeguard against both.

       Paragraph 207 indicates only that Nohl told Appraiser Number 3 that appraisals were

unreasonably low and that Appraiser Number 3’s boss told her to revise the appraisals. Nohl is

not alleged to have communicated with the boss, nor is there any allegation about the basis of

Nohl’s belief that the appraisals were unreasonably low. It is equally plausible, if not likely, that

Nohl had a valid basis for his complaint, and this allegation does not support any claim.

       Paragraph 211 similarly indicates that the same set of gemstones appraised by Appraiser

Number 3 were appraised by Appraiser 4 in August 2017, and these appraisals were rejected by

Nohl. Again, SEC does not provide any factual allegations concerning why the appraisals were

rejected. But SEC has alleged that these gemstones were appraised by Appraiser Number 4 for

$1,546,251. Complaint, ¶ 211. This is approximately half of the $3 million SEC alleges

Appraiser Number 3 initially appraised these stones for before Nohl allegedly “interfered.”

Complaint, ¶ 207. There is a very likely explanation for why the appraisal was rejected, then –




                                                  46
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 54 of 69



because it was lower than even the lowest plausible value. Absent further allegations by SEC,

this allegation simply does not support any claim of misrepresentation or fraud.

        Paragraphs 217 through 220 allege that Nohl cherry-picked appraised values among a set

of specimens appraised by both Appraiser Number 1 and Appraiser Number 2. This is based on a

set of 14 specimens out of almost 3,000 in GTIF’s collection. And sufficient facts are not alleged

that would tend to negate the plausible explanation that the two appraisers’ work was being

compared or that Nohl had independent information concerning the values of these specimens

that affected his selection. Absent allegations as to actual value, there is no reason to think that

there was any problem with having both appraisers look at these assets, or any reason to make a

specific disclosure of that fact.

        Paragraphs 221 to 225 concern an allegation that “Nohl relied on altered appraised

values.” But these allegations fall short of failing to state a claim because they do not allege that

Nohl knew, or even should have known, that values were altered.

        It is alleged that “a mineral dealer working for Nohl” was provided with preliminary

valuations and suggested changes, which were accepted by Appraiser Number 1, and that this

fact was not disclosed by GTIF. (Complaint, ¶ 221). But it is not alleged that Nohl knew of the

changed values, or that this “mineral dealer” was involved in the management of GTIF and was

acting within the scope of his duties. This allegation is not well-pleaded insofar as it does not

allege a sufficient linkage between Defendants and the alleged bad acts, or offer any reason to

think that the Defendants were in a position to know what they are alleged to have failed to

disclose.




                                                  47
          Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 55 of 69



           Finally, paragraphs 226 through 229 state that Nohl asked Appraiser Number 2 to

increase a specimen’s value in 2015 (which he refused to do)10 and Appraiser Number 1 to

change a value in 2017 (which he did) and that these facts were not disclosed. There are no

factual details alleged at all to evaluate the basis for these requests. SEC’s heading suggests there

was “no basis,” for the requests, but that is a heading only. Nor are there sufficient facts alleged

to make materiality plausible – it is unclear, without some additional detail, why the mere fact

that discussions were had regarding value would require disclosure, and SEC offers no such

detail.

           L.     Complaint Paragraphs 230-403 – SEC’s Allegations Concerning Valuations
                  of Private Company 1 Misstate the Valuation Statements and Fail to Identify
                  Material Misrepresentations

           Paragraphs 230 through 402 of the Complaint identify alleged defects in the valuations of
                                                                        11
Private Company 1, a company which GTIF invested in.                         The Complaint alleges that the

valuations of Private Company 1 accepted by Nohl and Hull were unreasonable because they did

not take into account certain negative facts, and that those negative facts were not adequately

disclosed to investors. These claims are without basis.

           First, several of these valuations were not prepared by Chris Nohl, but rather, by a

Chrysalis employee, Mark Leipold. See Exhibit I, p. BIC_0304035; Exhibit J, p. BIC_0304201;

Exhibit K, p. BIC_0304249, Exhibit L, p. BIC_0304343; Exhibit M, p. BIC_0304382

(identifying authorship of March 31, 2016 through June 30, 2017 reports). In addition, the

reports state that they are prepared based on information provided by Private Company 1. See,


10
   SEC has also alleged that Appraiser Number 2 and GTIF engaged in prohibited transactions. Given that SEC is
here alleging that Appraiser Number 2 was asked, and refused, to change a valuation, this suggests that Appraiser
Number 2’s independence was obviously not compromised or in question.
11
   The relevant valuation reports for Private Company 1 are attached hereto as follows: December 31, 2015 (Exhibit
H); March 31, 2016 (Exhibit I), June 30, 2016 (Exhibit J), September 30, 2016 (Exhibit K), December 31, 2016
(Exhibit L), March 31, 2017 (Exhibit M), June 30, 2017 (Exhibit N), September 30, 2017 (Exhibit O), December 31,
2017 (Exhibit P), March 31, 2018 (Exhibit Q), and June 30, 2018 (Exhibit R).


                                                        48
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 56 of 69



e.g., Exhibit H, p. BIC_0305155 (relying on company financial projections); Exhibit I, p.

BIC_0304052 (noting “apparent accuracy of the 2016 projections of revenue by management”).

A plaintiff must allege allegations sufficient to tie each Defendant to the claims. Here, Chrysalis,

in its management capacity may be implicated, but it is unclear how Nohl (or Hull) is alleged to

bear responsibility, as an individual, for representations made by Chrysalis employees.

       Further, within this section, SEC again seeks to skirt the case law that says that to

challenge a valuation as unreasonable, it needs to offer some evidence of what the value actually

is. SEC has not done this. Instead, SEC frames the issue as one of inadequate disclosure –

however, it is unclear how, if the facts in question do not affect the ultimate valuation, the

omission or disclosure could be material – there is absolutely no reason to think GTIF’s investors

cared if one of the companies in which it invested had its quarterly revenue rise or fall, or where

they were opening plants, except insofar as it affected the ultimate value of the investment. For

that reason, the Court should dismiss these allegations – they are, in the end, allegations about an

allegedly inaccurate or unreasonable valuation, unsupported by any claim as to what the correct

valuation should be.

       In that context, Defendants further address these allegations as follows:

               1.      Complaint Paragraphs 233-267 – December 2015 Valuation

       The Complaint alleges that the December 31, 2015 valuation for Private Company 1 was

based on a corporate valuation determined in a 2010 offering, and that factors between 2010 and

2015 had rendered that offering unreasonable. See Complaint, ¶¶ 241-245. SEC is correct that

the 2010 offering formed part of the basis for the valuation dated December 31, 2015, but it was

hardly the only input, as implied by SEC’s Complaint.

       In fact, the 2015 valuation placed heavy weight on multiples of projected revenue for

early-stage companies, citing 8x-15x multiples based on projected revenue. Exhibit H, p.


                                                  49
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 57 of 69



BIC_0305185. Further, a number of additional factors were cited which supported a higher

valuation than the $4,000 per share 2010 valuation – positive events including being named as a

Tier 1 Contractor by the Kuwaiti government, projected 2016 revenue of $9.78 million, and the

company’s early-stage status. Id. at pp. BIC_0305184-BIC_0305185. In this regard, it is

important to note that the valuation of the company (both in this report and in later ones) is based

on predictions – projected revenues and assumptions about what the company would sell for at

the time of a planned exit. SEC has made no allegations tending to discount the likelihood that

intervening events are responsible for the alleged failures of these predictions.

       In any event, the valuation report determined, based on these predictions and judgments,

that a higher valuation than the 2010 $40 million valuation could be warranted, but defaulted to

the price GTIF was paying, which represented an enterprise value of about $40 million,

consistent with the earlier valuation. Id. at p. BIC_0305186. In other words, the valuation was

not based just on the 2010 valuation, but the fact that GTIF’s own purchase of shares was

consistent with that price and other factors justified a higher valuation served as independent.

Although there had been negative events between 2010 and 2015, positive factors such as

anticipated revenues and contracts believed to be coming up justified a higher valuation. SEC’s

theory, to the extent one is discernible from its shotgun complaint, is that asset values were

inflated to increase fees paid to management. Yet, the 2015 valuation was far lower than could

have been justified by an aggressive valuation method.

       To the extent that the SEC’s claim is that the factors that suggested the 2010 valuation

was too high were omitted and should have been disclosed, they would not have changed the

total mix of information available to investors, and are therefore immaterial. GTIF more than

justified its valuation by the use of multiples and revenue projections supported by specific




                                                  50
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 58 of 69



contracts and opportunities available. Id.at p. BIC_0305185 (identifying potential valuation of up

to $146.75 million).

       Perhaps anticipating that fact, paragraph 251 of the Complaint alleges that that Private

Company 1 did not have contracts with “Major Energy Company” or “Foreign Government

Entity” as of December 31, 2015. But that is not what the valuation report for December 31,

2015 represents. Instead, the report states that Private Company 1 became a “tier 1 contractor.”

Id. at p. BIC_0305184. This is specifically noted as a “designation,” and not an active contract.

Id. The December 31, 2015 valuation indicates that Private Company 1 is “likely to be awarded”

a contract from Foreign Government Entity and that it had a pilot plant there. Id. at

p. BIC_0305153. The report further indicates that there is a contract with another entity – not the

government entity itself – to expand business in that country. Id. SEC’s allegation of falsity

simply does not offer any negation of the representations made.

       Paragraphs 253-54 allege that the December 31, 2015 valuation for Private Company 1

falsely and misleadingly stated “due to the Company’s successful on-going operation of its full-

scale pilot plant, it likely will be awarded a contract by the end of 2016 that will generate $60+

million in revenue per year over an eight-year period.” However, the allegation that is apparently

intended to show that this is false is that the plant was not “successful.” Complaint, ¶ 253

(alleging performance standards not being met). There is no that the contract was not, in fact,

anticipated at this time. And what the performance standards supposedly were is not addressed. It

is highly unlikely that, if Private Company 1 was performing sufficiently that new contracts were

anticipated, an investor would find the fact that its plant did not meet all performance standards

relevant to the decision to invest or not to invest. Without more, there is simply not sufficient

information in the allegation to support materiality.




                                                  51
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 59 of 69



       Paragraphs 257-267 allege that GTIF was “chronically late” in paying funding

commitments to Private Company 1 in 2015 and beyond. In general, these allegations do not

relate to any of the claims SEC has raised – there simply is not a linkage between the alleged

violations and a failure to timely pay funds owed to a company in which GTIF invested. SEC

alleges that the alleged failure to make timely payments resulted in “financial distress” to Private

Company 1, but does not allege misrepresentation or omission of material facts from

shareholders in this regard, or any material facts supporting that these payments were necessary

to avoid such distress. Complaint, ¶ 258.

       In addition, SEC fails to consider the language of the option agreements under which it

alleges GTIF “repeatedly failed to meet its funding obligations to Private Company 1.”

Complaint, ¶ 260. Copies of the six option agreements referenced in paragraph 261 are attached

hereto as Exhibit S. SEC alleges that GTIF agreed to exercise its options and its payments were

increasingly late. Complaint ¶ 262. SEC also alleges that the option agreements stated “time is of

the essence.” Complaint ¶ 261. But the Option agreements actually state the following:




                                                 52
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 60 of 69




Exhibit S, p. BIC_0304225. Furthermore:




Id. at p. BIC_0304226.

       SEC again misleadingly quotes the documents it cites. First, the “time is of the essence”

language applies specifically to the exercise of the options, not to payment. Second, the language

on payments makes clear that the Grantor (Private Company 1) could, at its option, honor

exercise notices which did not comply with the schedule and that, similarly, Grantor had the

option to enforce the payment schedule. Once GTIF exercised an option, it was subject to a

presumptive payment schedule, but if it did not make payments on that schedule, it only gave

Grantor the option to cancel that option agreement. SEC’s statement that these were funding

obligations on which GTIF was behind is misleading. Exercising an option to preserve one’s


                                                 53
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 61 of 69



rights to obtain stock does not obligate one to make additional investments.12 SEC seems to

suggest that because Private Company 1’s management asserted it needed the money, GTIF

should have made the payments. But second-guessing management decisions that are not the

subject of misrepresentations is not SEC’s role.

        Further, paragraph 259 contains especially misleading allegations. It states as follows:




        First, the transaction described is a transaction between the founder of Private Company 1

and GTIF, not between the company itself and GTIF. So the allegation that Private Company 1

never received money from the mineral is irrelevant – if GTIF purchased the founder’s stock

rather than company shares, the company would never have received this money, the founder

would, and it is irrelevant to funding commitments to the company.13

        Second, the allegation that “the Fund had paid over $5.9 million in management and

other fees to Chrysalis and Greenpoint Management II” is immaterial. The Complaint does not

allege that management fees were inappropriate – although it alleges defects in the determination


12
     Although in this section, SEC does not tie the “late” payments to any representation to investors, similar
allegations about these agreements are made later in the Complaint (see, e.g., Complaint ¶¶ 287, 304, 327, 356),
given the actual language of the option agreements, GTIF exercised the options and then paid for shares on a
schedule it found acceptable; Private Company 1’s management chose to accept the payments and issue the shares;
it is unclear what material fact should have been disclosed to investors in this circumstance.
13
    It should also be noted that although SEC represents that GTIF “claimed the mineral was worth $2.5 million,” in
fact the transaction was negotiated at arm’s length, as evidenced by the fact that the transactional documents are
interlined and reveal that the initial valuation proposed by GTIF was $3.1 million, which was the subject of
negotiation. See Exhibit T, p. BIC_030815. The $2.5 million was the result of negotiation by adverse parties, not a
“claim” on GTIF’s part.


                                                         54
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 62 of 69



of Net Asset Value, it does not suggest that managers were not entitled to fees under the

operating agreements. SEC cannot mean to suggest that managers are expected to work for free

(or even for less than investors agreed to pay them). If the standard urged by SEC is that fund

managers should not be paid because it would be in the best interests of investors to have every

possible dollar reinvested into a fund’s business, then no fund is being or could be operated to

that standard.

                 2.      Complaint Paragraphs 268-288 – March 2016 Valuation

        The allegations related to the March 31, 2016 valuation of Private Company 1 largely

rehash the allegations related to December 31, 2015, and are immaterial for the same reasons.14

There are some new allegations, however, which are addressed herein.

        Paragraph 284 states that GTIF falsely represented that there were “two cleaning plants

being used” in Kuwait which “presently each have a capacity of 60+ tons of sand/hour or

360,000 tons per year,” and that this was false because in fact only one plant was operating and

was not reaching the mandated performance standards. Of course, there was no representation

made about performance standards (nor has SEC alleged how or what performance standards

were not being met). Rather, SEC alleges that the representation is false because only one plant

was operating. But in fact, the report specifically states that the second plant was not operating “a

second plant under direct [Private Company 1] control… is expected to begin operations May 1,

2016.” Exhibit I, p. BIC_0304040. The second plant was not operating, nor was it

misrepresented otherwise. The valuation was neither misleading nor unreasonable in this regard.



14
   Paragraphs 268-275 state background facts including valuation dates and timing; Paragraphs 276 and 277 state
that the March 31, 2016 valuation was “misleading, unreasonable, and lacked an objective basis,” and “ignored
material negative facts,” presumably for the reasons stated in the subsequent paragraphs. Paragraph 278 is an
allegation about quarterly revenue similar to Paragraph 97; Paragraph 279 again alleges chronic late payments of
funding obligations similar to Paragraphs 257-67; Paragraphs 280-83 again attack the use of the $40 million
valuation, similar to Paragraphs 241-45.


                                                       55
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 63 of 69



        Paragraph 285 contains similar allegations – that revenue projections were unreasonable

because they withheld that Private Company 1 was not meeting performance standards and only

one of the two plants was operating. But these representations are on the same page indicating

that the second plant was expected to soon begin operations. In other words, in context, the

representation was neither misleading nor false; they were premised on a specific future event

that SEC has not alleged was unreasonable to anticipate.

        Finally, paragraph 287 alleges that GTIF owed funding commitments and had made

untimely payments to GTIF, but it is not clear what funding commitments SEC refers to that

were payable by March 31, 2016, the date stated in this paragraph. Whether or not the timing of

payments was material, it is unclear from the Complaint that by this point, there was anything

that could have been disclosed in this regard.

                 3.       Complaint Paragraphs 289-309 – June 2016 Valuation

        Paragraphs 289-306 largely contain similar allegations to those alleged with respect to

earlier valuations, and those allegations fail for the same reasons.15 Paragraph 304 alleges that

GTIF had not timely or completely paid its funding commitments and that projections of an

expected exit within 12 months (cited in Paragraph 303) were, therefore, false. Yet, again, the

funding commitments (in the form of exercised potions) were never paid more than a few

months late, and the latest commitment, alleged by SEC to have been paid in full five months

late, was paid on a rolling basis. SEC has specifically not alleged that it actually harmed Private

Company 1 to be paid in this manner or that GTIF’s unit value was reduced or, otherwise,



15
  Paragraphs 289 to 295 are background information. Paragraphs 296 and 297 contain conclusory allegations that
the valuation was misleading and that material facts were ignored, again presumably in relation to the subsequent
paragraphs. Paragraph 298 again describes that Private Company 1 was not being paid for its pilot program;
Paragraph 299 again addresses GTIF being chronically late in funding Private Company 1. Paragraphs 300 through
302 again allege that assertions about being a Tier 1 contractor were false because contracts were not awarded,
similar to Paragraph 251.


                                                        56
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 64 of 69



affected. Without such an allegation, it is unclear how this could possibly be a material item that

required disclosure.

        Paragraph 305 alleges that the June 30, 2016 valuation was false because GTIF

represented that “[s]ince units are still being sold via private sales of the Company with an

enterprise value of $41.5MM, that value is contemporaneously [sic] by many sales events,” but

that in fact “no other private sales of Private Company 1’s securities” had been made in 2016.

But the valuation does not allege that there were other buyers. And again, this is one line out of

several paragraphs dealing with the appropriate multiples to apply to various revenue

projections. The statement, even if it could be interpreted as misleading, was not material. See

Exhibit J, p. BIC_0304217 (identifying revenue projections and value of underlying intellectual

property as justifying higher valuations).

        Paragraph 307 alleges that further funding commitments were paid late after September

30, 2016, and on a longer timeline than earlier allegations. But the allegation is that “Private

Company 1 needed the money the Fund had agreed to pay” and that “Private Company 1’s

management regularly complained” about the payments. Complaint, ¶ 309. There is no allegation

that Private Company 1 was actually harmed, or could not fund any operation; without such

allegations, there is not a sufficient pleading of materiality.

                 4.       Complaint Paragraphs 310-329 – September 2016 Valuation

        Paragraphs 310 through 329 allege misstatements in the September 30, 2016 valuation.

These allegations rehash allegations related to prior quarters concerning the continued validity of

the $40 million valuation, the lateness of funding under option agreements, and lack of contracts

with the entities with which Private Company 1 was a Tier 1 Contractor.16


16
  Paragraphs 310 to 318 are, again, background allegations. Paragraphs 319 and 320 are boilerplate allegations of
misleading valuations and omitted material facts. Paragraphs 321-322 and 326-27 again address lack of payment for


                                                        57
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 65 of 69



                 5.       Complaint Paragraphs 330-345 – December 2016 Valuation

        Paragraphs 330 through 345 address alleged deficiencies in the December 31, 2016

valuation. The only allegation in this section that is new is that GTIF’s interest in Private

Company 1 was subordinated to a bank loan.17 However, the bank loan is alleged to have been

less than $2 million, and GTIF’s interest in Private Company 1 was, to this point, $14 million;

the amount was not material. More importantly, the report noted that “Financial control and

discipline” were problems, with reporting and control of finance having been handled by a

family member of the CEO, and noted that the valuation was discounted in part because of this

and other risk factors. Exhibit L, p. BIC_0304360. The bank loan may not have been mentioned

specifically, but the valuation report paints a fair picture.

                 6.       Complaint Paragraphs 346-380 – 2017 Valuations

        It is alleged that the June 30, 2017 and subsequent valuation reports do not disclose that

Private Company 1 had financial problems and that valuations were therefore unreasonable. But

in fact, the Complaint fails to acknowledge that the entire basis of valuation changed in this

period. Pages 20 and 21 of the June 30, 2017 valuation report discusses the failure of mezzanine

financing, the need to stabilize Private Company 1, and “relaunch” the company. SEC suggests

that valuations were increased because a misleading, rosy picture was being presented. It was

not. The need for a restructuring was considered, and the value of assets subsequent to a

restructuring was used as the basis for valuation. This fact renders SEC’s allegations (for

example, paragraph 356, alleging that GTIF was still behind on its funding commitments)

irrelevant, because the valuation was not based on Private Company 1’s ability to continue its


the pilot program, and late payments of funding commitments. Paragraph 323-325 again addresses the tier 1
contractor issue. Paragraph 328 contains a similar allegation to paragraph 305.
17
   Paragraphs 330-337 are background allegations. Paragraphs 338 and 339 are summary allegations that valuations
were misleading and ignored material facts. Paragraph 340 again addresses the pilot program and quarterly losses.
Paragraph 341 again alleges that GTIF was behind on funding commitments.


                                                        58
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 66 of 69



operations, but rather on the underlying asset values when rolled over into a new operating

company.

       It is also alleged at paragraphs 378-79, that it was not disclosed that the lender to Private

Company 1 had declared a default. However, the valuation report clearly states that significant

amounts were owed and past due, but indicates a workout is being attempted. Exhibit P, p.

BIC_0305000. SEC’s allegation is simply not accurate as to the document quoted.

                 7.   Complaint Paragraphs 381-403 – 2018 Valuations

       The primary deficiency alleged by SEC in these paragraphs is that GTIF’s valuation of its

investment in Private Company 1 doubled in 2018. But the Complaint makes no mention of the

reason for this – it is not that negative factors were being ignored. Rather, recognizing that

Private Company 1 might not continue as a going concern, GTIF valued directly the underlying

assets in which it had interests that could be used in a reorganization. Exhibit Q, p. BIC_0305226

(valuing direct and indict interests in assets). On that basis, the valuation increased due to

assessment of those interests, not to factors directly related to Private Company 1’s worth as a

going concern.

       In light of this methodology, it is not that the worthlessness of Private Company 1

resulted in a loss of a third of the value of GTIF. Complaint, ¶ 401. Rather, GTIF was

positioning for a relaunch of Private Company 1’s business in a different corporate, and an asset

sale was contemplated. Exhibit Q, p. BIC_0305253. Private Company 1 is not a going concern,

but that does not mean GTIF’s position is necessarily worthless. Id. Accordingly, whatever

should have been disclosed to investors was not that Private Company 1 was worthless, but what

their new position was; SEC has not addressed this in its allegations.




                                                 59
       Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 67 of 69



III.    THE COMPLAINT SHOULD BE DISMISSED TO THE EXTENT IT SEEKS
        DISGORGEMENT BECAUSE SEC IS NOT STATUTORILY AUTHORIZED TO
        SEEK THAT REMEDY

        The Complaint should be dismissed to the extent that it seeks disgorgement, because SEC

is not authorized to seek that remedy. SEC has statutory authority to seek injunctive relief,

equitable relief, or civil monetary penalties in federal district court. See 15 U.S.C. §§ 77t(b),

78(u)(d)(1), (3), (5). In 2017, the Supreme Court held that disgorgement to the SEC is a penalty.

Kokesh v. SEC, 137 S. Ct. 1635 (2017). In doing so, the Court expressed surprise that SEC

would seek this penalty when it has “a full panoply of enforcement tools” other than

disgorgement. Id. at 1640. The Court further held that “[t]he primary purpose of disgorgement

orders is to deter violations of the securities laws by depriving violators of their ill-gotten gains.”

Id. at 1643. In that way, disgorgement is duplicative of SEC’s penalty authority.

        Congress has not authorized disgorgement as a form of relief available to SEC. Where

there is a detailed remedial scheme, the courts should not read additional remedies into the law.

See Sandoz Inc. v. Amgen, Inc., 137 S. Ct. 1664, 1675 (2017); Hinck v. United States, 550 U.S.

501, 506 (2007). And disgorgement, as a penalty, is outside the equitable authority inherent to

the courts. Tull v. United States, 481 U.S. 412, 424 (1987) (“[A] court in equity . . . may not

enforce civil penalties.”).18

        Because disgorgement is not a remedy which the SEC is statutorily authorized to seek,

and is a penalty not subject to SEC’s authority to seek equitable remedies, the Complaint must be

dismissed to the extent that it seeks such relief – as a matter of law, such relief cannot be granted

to SEC.




18
 On November 1, 2019, the United States Supreme Court granted certiorari on this issue. See SEC v. Liu, 754 Fed.
Appx. 505 (9th Cir. 2018) cert. granted Liu v. SEC, No. 18-1501, 2019 WL 5659111, at *1 (U.S. Nov. 1, 2019).


                                                       60
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 68 of 69



                                          CONCLUSION

       For all of the bulk of its Complaint, SEC has failed to state a claim upon which relief can

be granted. The provisions under which SEC claims relief require showings of

misrepresentations or omissions, which were either negligent or fraudulent, and that such

misrepresentations or omissions were material. SEC has failed to establish any of these elements

with the specificity required by Rule 9(b) or even to the satisfaction of Rule 8. This shotgun

complaint and the dearth of proper or sufficient allegations strongly suggests a fundamental

problem with SEC’s real intentions and ability to sustain its claims. This circumstance is further

aggravated by the fact that years of investigation put SEC in possession of information far in

excess of that possessed by the average plaintiff (government or otherwise). Further, in an effort

to attempt to inflict further damage to Defendants regardless of the merits of this dispute, SEC

has improperly and selectively quoted documents to give the false impression of

misrepresentations where none exist. The Complaint should be dismissed in full and SEC should

be given very little leeway to replead.

       Dated this 29th day of November, 2019.

                                                   HUSCH BLACKWELL LLP
                                                   Attorneys for Defendants



                                                   By:   /s/Patrick S. Coffey
                                                         Patrick S. Coffey
                                                         State Bar No. 1002573
                                                         Robert M. Romashko
                                                         State Bar No. 1106485

555 E. Wells Street, Suite 1900
Milwaukee, Wisconsin 53202-3819
(414) 273-2100
(414) 223-5000 (fax)
Robert.Romashko@huschblackwell.com
Patrick.Coffey@huschblackwell.com


                                                 61
      Case: 3:19-cv-00809-wmc Document #: 17 Filed: 11/29/19 Page 69 of 69




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of November, 2019, a true and correct copy of the
foregoing Memorandum of Law in Support of its Motion to Dismiss, or in the Alternative, for
a More Definite Statement and to Strike was filed and served via the CM/ECF system, to all
parties receiving CM/ECF notices in this Chapter 11 case.

                                            /s/Patrick S. Coffey
                                            Patrick S. Coffey




                                               62
